EXECUTION COPY
RESTRUCTURING & LOCKUP AGREEMENT
     This Restructuring & Lockup Agreement (this “Agreement”), dated as of
February, 10 2009, is entered into by and among Pliant Corporation (“Pliant” and
together with its subsidiaries and their respective successors and assigns, the
“Company”), and the holders of claims against the Company signatory hereto (the
“Consenting Holders” and each, a “Consenting Holder”). The Company, each
Consenting Holder and any subsequent person that becomes a party hereto
(pursuant to the Joinder attached hereto as Exhibit B) are referred herein as
the “Parties” and individually as a “Party.”
PRELIMINARY STATEMENTS
     A. As of the date hereof, the Consenting Holders hold, in aggregate,
approximately 75% of the aggregate outstanding principal amount of the Company’s
11.85% Senior Secured Notes due 2009 (together with the Company’s 11.35% Senior
Secured Discount Notes due 2009, the “First Lien Notes”), issued under that
certain Amended and Restated Indenture dated as of February 17, 2004 (as amended
and restated as of May 6, 2005), by and among Pliant, the Note Guarantors (as
defined therein) and Wilmington Trust Company as trustee (as amended or
supplemented, the “First Lien Indenture”).
     B. The Company and the Consenting Holders desire to implement a
restructuring and reorganization of the Company such that the Consenting Holders
and the other holders of claims against and/or equity interests in the Company
shall receive the consideration to be paid, distributed or provided by the
Company pursuant to such restructuring and reorganization as set forth in the
form of Debtors’ Joint Plan of Reorganization attached hereto as Exhibit A (the
“Form of Plan”), which is expressly incorporated herein and made part of this
Agreement. The Form of Plan sets forth the terms and conditions of the
Restructuring Transaction (as defined below), however, it is supplemented by the
terms and conditions of this Agreement. In the event of any inconsistency
between the Form of Plan and this Agreement, this Agreement shall control. This
Agreement and the Form of Plan are the product of discussions between the
Company and an ad hoc group of holders of the First Lien Notes (the “Ad Hoc
Group”), comprising the initial Consenting Holders signatory hereto.
     C. In order to expedite the contemplated restructuring and reorganization
of the Company, each Party, subject to the terms of this Agreement, desires to
pursue and support a restructuring transaction by way of a prenegotiated
bankruptcy under chapter 11 of title 11 of the United States Code, 11 U.S.C. §§
101-1532 (as amended, the “Bankruptcy Code”) relating to the Company that
achieves and implements the terms of the Form of Plan (a “Restructuring
Transaction”) and by way of recognition proceedings under Section 18.6 of the
Companies’ Creditors Arrangement Act with respect to certain subsidiaries of the
Company with assets in Canada (the “CCAA Proceedings”), and during the pendency
of this Agreement desires not to support any restructuring or reorganization of
the Company or any of its subsidiaries (or any plan or proposal in respect of
the same) that does not achieve or implement the terms of the Form of Plan.





--------------------------------------------------------------------------------



 



     D. In order to implement the Restructuring Transaction, the Company has
agreed, subject to the terms and conditions of this Agreement, (i) to prepare
and file (a) a plan of reorganization that is materially consistent with the
Form of Plan (the “Conforming Plan”) in a case filed under chapter 11 of the
Bankruptcy Code (the “Chapter 11 Case”) and (b) a disclosure statement that is
materially consistent with the Form of Plan (the “Conforming Disclosure
Statement”), and (ii) to use its best efforts to have the Conforming Disclosure
Statement approved and the Conforming Plan confirmed by the bankruptcy court
having jurisdiction over the Chapter 11 Case (the “Bankruptcy Court”) and by the
court having jurisdiction over the CCAA Proceedings (the “Canadian Court”).
STATEMENT OF AGREEMENT
     In consideration of the premises and the mutual covenants and agreements
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties, intending to be
legally bound, agree as follows:
     1. Agreements of Consenting Holders.
          (a) Ownership. Each Consenting Holder represents and warrants that, as
of the date hereof, (i) such Consenting Holder (A) is the beneficial owner of
the aggregate principal amount of First Lien Notes set forth below its name on
the signature page hereof and all related claims, rights and causes of action
arising out of or in connection with or otherwise relating to such First Lien
Notes (the “Claims”), and/or (B) has investment or voting discretion with
respect to such First Lien Notes and Claims (other than ordinary course pledges
and/or swaps) with the power and authority to bind the beneficial owner(s) of
such First Lien Notes and Claims to the terms of this Agreement and (ii) such
Consenting Holder has full power and authority to vote on and consent to such
matters concerning such First Lien Notes and Claims and to exchange, assign and
transfer such First Lien Notes and Claims.
          (b) Voting. Each Consenting Holder agrees that until this Agreement
has been terminated in accordance with Section 3 hereof, and subject to
Section 21 hereof, it:
               (i) shall timely vote its First Lien Notes and Claims to accept
any Conforming Plan, following receipt of any Conforming Disclosure Statement,
in any solicitation of votes for any such Conforming Plan (but in no case later
than any voting deadline stated therein); provided, however, that upon
termination of this Agreement, such Consenting Holder may revoke its vote in
writing to the Company;
               (ii) shall vote against and shall in no way otherwise, directly
or indirectly, support any restructuring or reorganization of the Company (or
any plan or proposal in respect of the same) that is not consistent with, or
does not implement or achieve, the material terms of the Form of Plan; and
               (iii) shall not (A) directly or indirectly seek, solicit, support
or encourage any other plan or the termination of the exclusive period for the
filing of any plan, proposal or offer of dissolution, winding up, liquidation,
reorganization, merger or restructuring of the Company that could reasonably be
expected to prevent, delay or impede the successful restructuring of the Company
as contemplated by the Form of Plan and any Conforming Plan,

-2-



--------------------------------------------------------------------------------



 



(B) object to the Conforming Disclosure Statement or the solicitation of votes
for the Conforming Plan or support any such objection by a third party or
(C) take any other action that is inconsistent with, or that would delay
confirmation of, the Conforming Plan.
Provided, however, that nothing contained herein shall limit: (i) the ability of
a Consenting Holder to consult with other Consenting Holders or the Company;
(ii) the rights of a Consenting Holder under any applicable bankruptcy,
insolvency, foreclosure or similar proceeding, including, without limitation,
appearing as a party in interest in any matter to be adjudicated to appear and
be heard, concerning any matter arising in the Chapter 11 Case or the CCAA
Proceedings so long as such consultation or appearance is not inconsistent with
the Consenting Holder’s obligations hereunder and the terms of the Conforming
Plan; (iii) the ability of a Consenting Holder to sell or enter into any
transactions in connection with the First Lien Notes or any other claims against
or interests in the Company, subject to Sections 1(c) and 1(d) hereof; or
(iv) the rights of any Consenting Holder under the First Lien Indenture or
constitute a waiver or amendment of any provision of the First Lien Indenture,
subject to Section 1(e) hereof.
          (c) Transfers. Each Consenting Holder agrees that until this Agreement
has been terminated in accordance with Section 3 hereof, it shall not sell,
transfer or assign any of the First Lien Notes or Claims or any option thereon
or any right or interest (voting or otherwise) therein, unless the transferee
thereof either (i) is a Consenting Holder or (ii) agrees in writing for the
benefit of the Parties to be bound by all of the terms of this Agreement by
executing the Joinder attached hereto as Exhibit B, a copy of which shall be
provided to both Stroock & Stroock & Lavan LLP (“Stroock” and, together with
Houlihan Lokey Howard & Zukin Capital as financial advisors to the Ad Hoc Group,
and any Canadian or local counsel to the Ad Hoc Group, the “Ad Hoc Group
Advisors”), as counsel to the Ad Hoc Group and Sidley Austin LLP, as counsel to
the Company, in which event the obligations of each Party to the Consenting
Holders hereunder shall be deemed to constitute obligations in favor of such
transferee.
          (d) Additional Claims or Equity Interests. To the extent any
Consenting Holder (a) acquires additional First Lien Notes or Claims, (b) holds
or acquires any other claims against the Company entitled to vote on the
Conforming Plan or (c) holds or acquires equity interests in the Company
entitled to vote on the Conforming Plan, each such Consenting Holder agrees that
such First Lien Notes, Claims, other claims or equity interests shall be subject
to this Agreement and that it shall vote (or cause to be voted) any such
additional First Lien Notes, Claims, other claims or equity interests (in each
case, to the extent still held by it or on its behalf at the time of such vote)
in a manner consistent with Section 1(b) hereof.
     2. Agreements of the Parent and the Company. The Company hereby agrees that
it shall:
          (a) use its best efforts to (i) file the Chapter 11 Case with respect
to the Restructuring Transaction in the United States Bankruptcy Court for the
District of Delaware, and file the CCAA Proceedings with the Canadian Court, on
or prior to February 14, 2009 (the “Filing Date”), (ii) file the Conforming Plan
and the Conforming Disclosure Statement with the Bankruptcy Court within ninety
(90) days of the Filing Date, (iii) obtain Bankruptcy Court approval of the
Conforming Disclosure Statement within one hundred seventy-five (175) days of
the Filing Date, (iv) obtain confirmation of the Conforming Plan by the
Bankruptcy Court within

-3-



--------------------------------------------------------------------------------



 



two hundred thirty (230) days of the Filing Date, and by the Canadian Court
within two (2) business days of the confirmation order being granted by the
Bankruptcy Court; and (v) consummate the Restructuring Transaction on or prior
to the date that is nine (9) calendar months following the closing of the
Company’s debtor-in-possession financing (subject to an automatic one month
extension if the Conforming Plan has been confirmed pursuant to an order entered
by the Bankruptcy Court and recognized by the Canadian Court);
          (b) not assert, or support any assertion by any third party, that,
prior to issuing any termination notice pursuant to Section 3(b) hereof, a
Consenting Holder shall be required to obtain relief from the automatic stay
from the Bankruptcy Court (and hereby waives, to the greatest extent possible,
the applicability of the automatic stay to the giving of such notice);
          (c) prepare or cause the preparation, as soon as practicable after the
date hereof, of each of the Conforming Plan, the Conforming Disclosure Statement
and the other Definitive Documents (as defined below), each containing terms and
conditions materially consistent with the Form of Plan, and to distribute such
documents and afford reasonable opportunity of comment and review to the
respective legal and financial advisors for the Consenting Holders in advance of
any filing thereof; and
          (d) not seek to implement any transaction or series of transactions
that would effect a restructuring or reorganization of the Company (or any plan
or proposal in respect of the same) that is not consistent with, or does not
implement or achieve, the material terms of the Form of Plan.
     3. Termination of Agreement.
          (a) This Agreement may be terminated in accordance with Section 3(b)
hereof if any of the following events (any such event, a “Termination Event”)
occurs and is not waived in accordance with Section 7 hereof:
               (i) the Company fails to (A) file the Chapter 11 Case with
respect to the Restructuring Transaction in the United States Bankruptcy Court
for the District of Delaware, and file the CCAA Proceedings with the Canadian
Court, on or prior to February 14, 2009, (B) file the Conforming Plan and the
Conforming Disclosure Statement with the Bankruptcy Court on or prior to May 15,
2009, (C) obtain Bankruptcy Court approval of the Conforming Disclosure
Statement on or prior to August 8, 2009, (D) obtain confirmation of the
Conforming Plan by the Bankruptcy Court on or prior October 1, 2009, and by the
Canadian Court within two (2) business days thereafter, or (E) consummate the
Restructuring Transaction on or prior to December 17, 2009;
               (ii) the Company files, propounds or otherwise supports any plan
of reorganization other than the Conforming Plan or other creditors of the
Company file any plan of reorganization other than the Conforming Plan;
               (iii) the Conforming Plan is modified or replaced such that it
(or any such replacement) at any time is not in whole or in part consistent in
any material respect with the Form of Plan;

-4-



--------------------------------------------------------------------------------



 



               (iv) the Company withdraws or revokes the Conforming Plan or
publicly announces its intention not to pursue the Conforming Plan or proposes a
reorganization or plan under Chapter 11 of the Bankruptcy Code other than the
Conforming Plan;
               (v) the Company shall have breached any of its obligations,
representations, warranties or covenants under this Agreement or failed to
satisfy in any respect any of the terms or conditions under this Agreement;
               (vi) any final Definitive Document, including any modification or
amendment thereof, provides for any terms that are not, in whole or in part
consistent in any material respect with all or any portion of the Form of Plan
or the Conforming Plan and is not otherwise reasonably satisfactory in all
respects to the Consenting Holders;
               (vii) any other document, including any modification or amendment
thereof, necessary to implement the Conforming Plan and the Restructuring
Transaction shall not be reasonably acceptable to the Consenting Holders in all
respects;
               (viii) the Company files any motion or pleading with the
Bankruptcy Court or the Canadian Court that is not consistent in any material
respect with this Agreement, the Form of Plan or the Conforming Plan;
               (ix) the Bankruptcy Court or the Canadian Court grants relief
that is materially inconsistent with this Agreement or the Form of Plan or
Conforming Plan in any respect;
               (x) an examiner with expanded powers or a trustee shall have been
appointed in the Chapter 11 Case, the Chapter 11 Case shall have been converted
to a case under chapter 7 of the Bankruptcy Code, or the Chapter 11 Case shall
have been dismissed by order of the Bankruptcy Court;
               (xi) the CCAA Proceedings shall have been converted to bankruptcy
proceedings or the CCAA Proceedings shall have been dismissed by the Canadian
Court;
               (xii) the Company loses the exclusive right to file and solicit
acceptances of a plan of reorganization;
               (xiii) the commencement of an avoidance action affecting the
rights of any Consenting Holder by the Company or the commencement of such an
action by any other parties;
               (xiv) the termination of, or occurrence of an event of default
(as defined in the applicable agreement) under any commitment to provide
post-petition debtor-in-possession financing or exit financing to the Company,
which shall not have been cured within any applicable grace periods or waived
pursuant to the terms of the agreement governing such facility;
               (xv) the termination of, or occurrence of an event of default (as
defined in the applicable order or agreement) under, any order or agreement
permitting the use of cash

-5-



--------------------------------------------------------------------------------



 



collateral or regarding post-petition financing which shall not have been cured
within any applicable grace periods or waived pursuant to the terms of the
agreement governing such facility;
               (xvi) the post-petition exit facility, including all documents
related thereto, shall not be reasonably acceptable to the Consenting Holders;
or
               (xvii) the Company shall fail to timely and fully discharge all
of its obligations then due and owing under any existing agreements of the
Company regarding the payment of fees and expenses of the Ad Hoc Group Advisors
in connection with the Restructuring Transaction.
          (b) Upon the occurrence of a Termination Event that is not waived in
accordance with Section 7, this Agreement shall terminate effective upon two
(2) business days prior written notice of termination delivered to the Parties
by Consenting Holders who are not then in breach of any of their obligations
under this Agreement and hold at least a majority in aggregate principal amount
of the First Lien Notes held by such Consenting Holders.
          (c) Mutual Termination. This Agreement, and the obligations of all
Parties hereunder, may be terminated by mutual agreement among the Company and
the Consenting Holders holding at least two-thirds (2/3) in aggregate
outstanding principal amount of the First Lien Notes held by all Consenting
Holders.
          (d) Effect of Termination. Following the termination of this Agreement
in accordance with this Section 3, each Party shall, subject to Section 11
hereof, be released from its commitments, undertakings and agreements under or
related to this Agreement and shall have the rights and remedies that it would
have had and shall be entitled to take all actions, whether with respect to the
Restructuring Transactions or otherwise, that it would have been entitled to
take had it not entered into this Agreement, including all rights and remedies
available to it under applicable law, the First Lien Notes, the First Lien
Indenture and any ancillary documents or agreements thereto. If this Agreement
has been terminated in accordance with this Section 3 at a time when permission
of the Bankruptcy Court shall be required for the Consenting Holder to change or
withdraw (or cause to change or withdraw) its vote to accept the Conforming
Plan, the Company shall not oppose any attempt by the Consenting Holder to
change or withdraw (or cause to change or withdraw) such vote at such time. The
Consenting Holders shall have no liability to the Company or to each other in
respect of any termination of this Agreement in accordance with the terms of
this Section 3.
     4. Good Faith Cooperation; Further Assurances; Acknowledgment; Definitive
Documents. The Parties shall cooperate with each other in good faith and shall
coordinate their activities (to the extent practicable and subject to the terms
hereof) in respect of (a) all matters relating to their rights in respect of the
Company or otherwise in connection with their relationship with the Company,
(b) all matters concerning the implementation of the Conforming Plan and (c) the
pursuit and support of the Restructuring Transaction. Furthermore, subject to
the terms hereof, each of the Parties shall take such action as may be
reasonably necessary to carry out the purposes and intent of this Agreement,
including making and filing any required regulatory filings and voting any
equity securities of the Company in favor of the Restructuring

-6-



--------------------------------------------------------------------------------



 



Transaction (provided that no Consenting Holder shall be required to incur any
expense, liability or other obligation), and shall refrain from taking any
action that would frustrate the purposes and intent of this Agreement, including
proposing a plan that is not the Conforming Plan. This Agreement is not, and
shall not be deemed, a solicitation for consents to the Conforming Plan or a
solicitation to tender or exchange any First Lien Notes. Each Party hereby
covenants and agrees (i) to negotiate in good faith the definitive documents
implementing, achieving and relating to the Conforming Plan, including the order
of the Bankruptcy Court confirming the Conforming Plan, the order of the
Canadian Court recognizing the order confirming the Conforming Plan and
definitive documentation relating to the debtor-in-possession financing, exit
financing, charter, bylaws, and other related documents, each of which are more
specifically described in the Form of Plan, shall contain terms and conditions
consistent in all respects with the Form of Plan, and shall otherwise be
reasonably satisfactory in all respects to the Company and the Consenting
Holders (collectively, the “Definitive Documents”), and (ii) to execute (to the
extent they are a party thereto) and otherwise support the Definitive Documents.
The Company agrees to provide drafts of all Definitive Documents to the Ad Hoc
Group Advisors and shall afford them a reasonable opportunity to comment on such
documents and disclosures and shall incorporate any such comments in good faith.
The consent or approval of the Consenting Holders to the Definitive Documents,
or any other documents provided for under this Agreement (including without
limitation the consents and approvals reflected in Section 3 hereof), may be
communicated to the Company by Stroock.
     5. Representations and Warranties. Each Party, severally (and not jointly),
represents and warrants to the other Parties that the following statements are
true, correct and complete as of the date hereof:
          (a) it is validly existing and in good standing under the laws of the
state of its organization, and has all requisite corporate, partnership, limited
liability company or similar authority to enter into this Agreement and carry
out the transactions contemplated hereby and perform its obligations
contemplated hereunder; and the execution and delivery of this Agreement and the
performance of such Party’s obligations hereunder have been duly authorized by
all necessary corporate, limited liability, partnership or other similar action
on its part;
          (b) the execution, delivery, and performance by such Party of this
Agreement does not and shall not (i) violate any provision of law, rule or
regulation applicable to it or any of its subsidiaries or its charter or bylaws
(or other similar governing documents) or those of any of its subsidiaries, or
(ii) conflict with, result in a breach of or constitute (with due notice or
lapse of time or both) a default under any material contractual obligation to
which it or any of its subsidiaries is a party;
          (c) the execution, delivery, and performance by such Party of this
Agreement does not and shall not require any registration or filing with,
consent or approval of, or notice to, or other action to, with or by, any
federal, state or governmental authority or regulatory body, except such filings
as may be necessary and/or required for disclosure by the Securities and
Exchange Commission and in connection with the Chapter 11 Case, the Conforming
Plan and the Conforming Disclosure Statement; and

-7-



--------------------------------------------------------------------------------



 



          (d) this Agreement is the legally valid and binding obligation of it,
enforceable in accordance with its terms, except as enforcement may be limited
by bankruptcy, insolvency, reorganization, moratorium or other similar laws
relating to or limiting creditors’ rights generally or by equitable principles
relating to enforceability or a ruling of the Bankruptcy Court.
     6. Disclosure; Publicity.
          (a) Within three (3) business days after the execution of this
Agreement, and subject to the provisions set forth in Section 6(b) hereof, the
Company shall disclose to the public this Agreement (including the schedules and
exhibits hereto), with such redactions as may be requested by any Consenting
Holder’s counsel to maintain the confidentiality of the items identified in
Section 6(b) hereof, except as otherwise required by law. In the event that the
Company fails to make the foregoing disclosures in compliance with the terms
specified herein, any Consenting Holder may publicly disclose the foregoing,
including, without limitation, this Agreement and all of its exhibits and
schedules (subject to any redactions required hereby). The Company hereby waives
any claims against the Consenting Holders arising as a result of such disclosure
in compliance with this Agreement.
          (b) The Company will submit drafts to the Ad Hoc Group Advisors of all
press releases and public documents that constitute the initial disclosure of
the existence or terms of this Agreement or any amendment to the terms of this
Agreement prior to making any such disclosure, and shall afford them a
reasonable opportunity to comment on such documents and disclosures and shall
incorporate any such comments in good faith. Except as required by law or
otherwise permitted under the terms of any other agreement between the Company
and any Consenting Holder, no Party or its advisors shall (i) use the name of
any Consenting Holder in any public manner or (ii) disclose to any person
(including, for the avoidance of doubt, any other Consenting Holder), other than
advisors to the Company, the principal amount or percentage of any First Lien
Notes or any other securities of the Company held by any Consenting Holder, in
each case without such Consenting Holder’s prior written consent; provided,
however, that (i) such disclosure is required by law or regulation, the
disclosing Party shall afford the relevant Consenting Holder a reasonable
opportunity to review and comment in advance of such disclosure and shall take
all reasonable measures to limit such disclosure and (ii) the foregoing shall
not prohibit the disclosure of the aggregate percentage or aggregate principal
amount of First Lien Notes held by the Consenting Holders.
     7. Amendments and Waivers. This Agreement, including any exhibits or
supplements hereto, may not be modified, amended or supplemented and a
Termination Event may not be waived except in a writing signed by the Company
and Consenting Holders who are not then in breach hereof and who hold at least a
majority in aggregate principal amount of the First Lien Notes held by such
Consenting Holders; provided, however, that any modification of, or amendment or
supplement to, this Section 7 shall require the written consent of all of the
Parties.
     8. Effectiveness. This Agreement shall not become effective and binding on
the Parties unless and until counterpart signature pages shall have been
executed and delivered by the Company and Consenting Holders holding at least
two-thirds (2/3) in aggregate principal

-8-



--------------------------------------------------------------------------------



 



amount of the First Lien Notes; provided, however, that signature pages executed
by Consenting Holders shall be delivered to (a) other Consenting Holders in a
redacted form that removes such Consenting Holders’ holdings of the First Lien
Notes and (b) the Company and advisors to the Consenting Holders in an
unredacted form.
     9. GOVERNING LAW; JURISDICTION; WAIVER OF JURY TRIAL. THIS AGREEMENT SHALL
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE
OF NEW YORK, WITHOUT REGARD TO ANY CONFLICTS OF LAW PROVISIONS WHICH WOULD
REQUIRE THE APPLICATION OF THE LAW OF ANY OTHER JURISDICTION. BY ITS EXECUTION
AND DELIVERY OF THIS AGREEMENT, EACH OF THE PARTIES HEREBY IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ANY LEGAL ACTION, SUIT OR PROCEEDING AGAINST IT WITH
RESPECT TO ANY MATTER UNDER OR ARISING OUT OF OR IN CONNECTION WITH THIS
AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT RENDERED IN ANY
SUCH ACTION, SUIT OR PROCEEDING, MAY BE BROUGHT IN ANY FEDERAL OR STATE COURT IN
THE BOROUGH OF MANHATTAN, THE CITY OF NEW YORK, AND BY EXECUTION AND DELIVERY OF
THIS AGREEMENT, EACH OF THE PARTIES HEREBY IRREVOCABLY ACCEPTS AND SUBMITS
ITSELF TO THE NONEXCLUSIVE JURISDICTION OF EACH SUCH COURT, GENERALLY AND
UNCONDITIONALLY, WITH RESPECT TO ANY SUCH ACTION, SUIT OR PROCEEDING. EACH PARTY
HERETO IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY. NOTWITHSTANDING THE FOREGOING CONSENT TO JURISDICTION, UPON
THE COMMENCEMENT OF THE CHAPTER 11 CASE, EACH OF THE PARTIES AGREES THAT THE
BANKRUPTCY COURT SHALL HAVE EXCLUSIVE JURISDICTION WITH RESPECT TO ANY MATTER
UNDER OR ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT.
     10. Specific Performance. It is understood and agreed by the Parties that
money damages would not be a sufficient remedy for any breach of this Agreement
by any Party and each non-breaching Party shall be entitled to specific
performance and injunctive or other equitable relief as a remedy of any such
breach, without the necessity of proving the inadequacy of money damages as a
remedy, including an order of the Bankruptcy Court requiring any Party to comply
promptly with any of its obligations hereunder.
     11. Survival. Notwithstanding the termination of this Agreement pursuant to
Section 3, the agreements and obligations of the Parties in this Section 11 and
in Sections 3(d), 6, 9, 13, 15, 18, 19, and 20 shall survive such termination
and shall continue in full force and effect for the benefit of the Consenting
Holders in accordance with the terms hereof.
     12. Headings. The headings of the sections, paragraphs and subsections of
this Agreement are inserted for convenience only and shall not affect the
interpretation hereof.
     13. Successors and Assigns; Severability; Several Obligations. This
Agreement is intended to bind and inure to the benefit of the Parties and their
respective successors, assigns, heirs, executors, administrators and
representatives. The invalidity or unenforceability at any

-9-



--------------------------------------------------------------------------------



 



time of any provision hereof shall not affect or diminish in any way the
continuing validity and enforceability of the remaining provisions hereof. The
agreements, representations and obligations of the Consenting Holders under this
Agreement are, in all respects, several and not joint.
     14. No Third-Party Beneficiaries. Unless expressly stated herein, this
Agreement shall be solely for the benefit of the Parties and no other person or
entity shall be a third-party beneficiary hereof.
     15. Prior Negotiations; Entire Agreement. This Agreement constitutes the
entire agreement of the Parties, and supersedes all other prior negotiations,
with respect to the subject matter hereof, except that the Parties acknowledge
that any confidentiality agreements heretofore executed between the Company and
each Consenting Holder shall continue in full force and effect.
     16. Counterparts. This Agreement may be executed in one or more
counterparts (including by facsimile signature or otherwise), each of which
shall be deemed an original and all of which shall constitute one and the same
agreement.
     17. Notices. All notices hereunder shall be deemed given if in writing and
delivered, if sent by facsimile, e-mail, courier or by registered or certified
mail (return receipt requested) to the addresses and facsimile numbers set forth
on the signature pages hereof (or at such other addresses or facsimile numbers
as shall be specified by like notice), with a copy to each person identified
thereon.
     18. Reservation of Rights. Except as expressly provided in this Agreement,
nothing herein is intended to, or does, in any manner waive, limit, impair or
restrict the ability of each Consenting Holder to protect and preserve its
rights, remedies and interests, including its claims against the Company.
Nothing herein shall be deemed an admission of any kind. If the transactions
contemplated herein are not consummated, or this Agreement is terminated for any
reason, the parties hereto fully reserve any and all of their rights. Pursuant
to Rule 408 of the Federal Rule of Evidence, any applicable state rules of
evidence and any other applicable law, foreign or domestic, this Agreement and
all negotiations relating thereto shall not be admissible into evidence in any
proceeding other than a proceeding to enforce its terms.
     19. Prevailing Party. If any Party brings an action or proceeding against
any other Party based upon a breach by such Party of its obligations hereunder,
the prevailing Party shall be entitled to all reasonable expenses incurred,
including reasonable attorneys’, accountants’ and financial advisors fees in
connection with such action or proceeding.
     20. Relationship Among Parties. It is understood and agreed that no
Consenting Holder has any duty of trust or confidence in any form with any other
Consenting Holder, and, except as provided in this Agreement, there are no
commitments among or between them. In this regard, it is understood and agreed
that any Consenting Holder may trade in the First Lien Notes or other debt or
equity securities of the Company without the consent of the Company or any other
Consenting Holder, subject to applicable securities laws and the terms of this
Agreement; provided further that no Consenting Holder shall have any
responsibility for any

-10-



--------------------------------------------------------------------------------



 



such trading by any other entity by virtue of this Agreement. No prior history,
pattern or practice of sharing confidences among or between the Consenting
Holders shall in any way affect or negate this understanding and agreement.
     21. Fiduciary Duties. Notwithstanding anything to the contrary herein,
nothing in this Agreement shall require (a) the Company or any directors or
officers of the Company (in such person’s capacity as a director or officer of
the Company) to take any action, or to refrain from taking any action, to the
extent required to comply with its or their fiduciary obligations under
applicable law, or (b) any Consenting Holder or representative of a Consenting
Holder that is a member of a statutory committee established in the Chapter 11
Case to take any action, or to refrain from taking any action, in such person’s
capacity as a statutory committee member to the extent required to comply with
fiduciary obligations applicable under the Bankruptcy Code; provided however,
that nothing in this Agreement shall be construed as requiring any Consenting
Holder to serve on any statutory committee in the Chapter 11 Case. Nothing
herein will limit or affect, or give rise to any liability, to the extent
required for the discharge of the fiduciary obligations described in this
Section 21.
     IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed
as of the date first written above.
[Signature Pages Follow]

-11-



--------------------------------------------------------------------------------



 



          PLIANT CORPORATION    
 
       
By:
  /s/ Harold Bevis    
 
       
Name:
  Harold Bevis    
Title:
  President and Chief Executive Officer    

Notice Address:
Pliant Corporation
1475 Woodfield Road, Suite 700
Schaumburg, IL 60173
Fax: (847) 969-3338
Attention: Steve Auburn, Vice President & General Counsel
With a copy to:
Sidley Austin LLP
Bank One Plaza
One South Dearborn Street
Chicago, Illinois 60603
Fax: (312)853-7036
Attention: Larry J. Nyhan
(Signature Pages to Lockup Agreement)





--------------------------------------------------------------------------------



 



          [CONSENTING HOLDER]    
 
       
By:
       
 
       
 
Name:
       
 
       
 
Title:
       
 
       

Principal Amount of First Lien Notes Held

                                   Security   Amount  
11.85% Senior Secured Notes
       
11.35% Senior Secured Discount Notes
       

         
Notice Address:
       
 
             
 
             
 
             
Fax:
       
 
       
Attention:
       
 
       
 
        With a copy to:    
 
        Stroock & Stroock & Lavan LLP     180 Maiden Lane     New York, NY 10282
    Fax: (212) 806-6006     Attention: Kristopher M. Hansen    

(Signature Pages to Lockup Agreement)





--------------------------------------------------------------------------------



 



EXHIBIT A
UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

     
In re:
  Chapter 11
 
   
PLIANT CORPORATION, et al,1
  Case No. 09-                     
 
   
          Debtors.               
  Jointly Administered

DEBTORS’ JOINT PLAN OF REORGANIZATION

     
SIDLEY AUSTIN LLP
  YOUNG CONAWAY STARGATT & TAYLOR, llp
 
   
Larry J. Nyhan
  Robert S. Brady (No. 2847)
James F. Conlan
  Edmon L. Morton (No. 3856)
Jessica C.K. Boelter
  Kenneth J. Enos (No. 4544)
Alex R. Rovira
  The Brandywine Building
Kerriann S. Mills
  1000 West Street, 17th Floor
One South Dearborn Street
  P.O. Box 391
Chicago, Illinois 60603
  Wilmington, Delaware 19899-0391
Telephone: (312) 853-7000
  Telephone: (302) 571-6600
Facsimile: (312) 853-7036
  Facsimile: (302) 571-1253

Proposed Counsel to the Debtors and Debtors-in-Possession
Dated: February 11, 2009
 

1   The Debtors are: Pliant Corporation (Tax ID No. XX-XXX7725), Pliant
Corporation International (Tax ID No. XX-XXX3075), Uniplast Holdings, Inc. (Tax
ID No. XX-XXX9589), Pliant Film Products of Mexico, Inc. (Tax ID
No. XX-XXX0805), Pliant Packaging of Canada, LLC (Tax ID No. XX-XXX0929),
Alliant Company LLC (Tax ID. No. XX-XXX6811), Uniplast U.S., Inc. (Tax ID. No.
XX-XXX9066), Uniplast Industries Co. (N/A), and Pliant Corporation of Canada
Ltd. (N/A). The mailing address for Pliant Corporation is 1475 Woodfield Road,
Suite 700, Schaumburg, IL 60173.





--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
ARTICLE I DEFINED TERMS AND RULES OF INTERPRETATION
    2  
 
       
ARTICLE II CLASSIFICATION OF CLAIMS AND INTERESTS
    14  
2.1. Unclassified Claims
    15  
2.2. Classes of Claims
    15  
 
       
ARTICLE III TREATMENT OF CLAIMS AND INTERESTS
    16  
3.1. Unclassified Claims
    16  
3.2. Classes of Claims
    17  
3.3. Classes of Interests
    21  
3.4. Special Provision Regarding Unimpaired Claims
    21  
 
       
ARTICLE IV ACCEPTANCE OR REJECTION OF THE PLAN
    21  
4.1. Acceptance by an Impaired Class
    21  
4.2. Presumed Acceptances by Unimpaired Classes
    21  
4.3. Presumed Rejection by Impaired Classes
    21  
4.4. Summary of Classes Voting on this Plan
    22  
 
       
ARTICLE V MEANS FOR IMPLEMENTATION OF THE PLAN
    22  
5.1. Non-Substantive Consolidation
    22  
5.2. Reorganized Pliant Securities
    22  
5.3. Continued Corporate Existence and Vesting of Assets in the Reorganized
Debtors
    23  
5.4. Corporate Governance, Directors, Officers and Corporate Action
       
5.5. Cancellation of Notes, Instruments, Debentures, Preferred Stock, Pliant
Outstanding Common Stock and Other Pliant Outstanding Common Stock Interests
    25  
5.6. Cancellation of Liens
    25  
5.7. Issuance of New Securities and Related Matters
    25  
5.8. Exit Financing
    26  
5.9. Management Equity Incentive Plan
    26  
5.10. Sources of Cash for Plan Distributions
    27  
5.11. Cram-Down
    27  
5.12 Additional Transactions Authorized Under this Plan
    27  
5.13. Success Bonus Payments
    27  
5.14. Comprehensive Settlement of Claims and Controversies
    27  
 
       
ARTICLE VI PROVISIONS GOVERNING DISTRIBUTIONS
    27  
6.1. Distributions for Claims or Interests Allowed as of the Initial
Distribution Date
    27  
6.2. Interest on Claims
    28  
6.3. Distributions by Disbursing Agent
    28  
6.4. Delivery of Distributions and Undeliverable or Unclaimed Distributions
    28  
6.5. Record Date for Distributions
    29  

ii



--------------------------------------------------------------------------------



 



         
6.6. Allocation of Plan Distributions Between Principal and Interest
    29  
6.7. Means of Cash Payment
    29  
6.8. Withholding and Reporting Requirements
    30  
6.9. Setoffs
    30  
6.10. Fractional Shares
    30  
 
       
ARTICLE VII TREATMENT OF EXECUTORY CONTRACTS, UNEXPIRED LEASES AND PENSION PLANS
    30  
7.1. Assumption of Executory Contracts and Unexpired Leases
    30  
7.2. Cure of Defaults of Assumed Executory Contracts and Unexpired Leases
    31  
7.3. Post-Petition Contracts and Leases
    31  
7.4. Retiree Benefits and Pension Plans
    31  
 
       
ARTICLE VIII PROVISIONS FOR RESOLVING DISPUTED CLAIMS AND DISPUTED INTERESTS
    31  
8.1. Objections to and Estimation of Claims
    31  
8.2. No Distributions Pending Allowance
    32  
8.3. Disputed Claim Reserve
    32  
8.4. Distributions on Account of Disputed Claims Once They Are Allowed
    32  
8.5. Final Distributions from the Disputed Claim Reserve
    32  
 
       
ARTICLE IX CONFIRMATION AND CONSUMMATION OF THE PLAN
    32  
9.1. Conditions to Effective Date
    33  
9.2. Waiver of Conditions
    34  
9.3. Effect of Non-Occurrence of Conditions to Effective Date
    34  
 
       
ARTICLE X EFFECT OF PLAN CONFIRMATION
    34  
10.1. Binding Effect
    34  
10.2. Exculpation and Releases
    34  
10.3. Injunction
    37  
10.4. Term of Bankruptcy Injunction or Stays
    37  
10.5. Termination of Subordination Rights and Settlement of Related Claims
    37  
 
       
ARTICLE XI RETENTION OF JURISDICTION
    38  
 
       
ARTICLE XII MISCELLANEOUS PROVISIONS
    40  
12.1. Surrender of Instruments
    40  
12.2. Committees
    41  
12.3. Post-Confirmation Date Retention of Professionals
    41  
12.4. Bar Date for Certain Administrative Expense Claims
    41  
12.5. Effectuating Documents and Further Transactions
    41  
12.6. Compensation and Benefit Programs
    41  
12.7. Corporate Action
    42  
12.8. Exemption from Transfer Taxes
    42  
12.9. Payment of Statutory Fees
    42  
12.10. Amendment or Modification of this Plan
    42  

iii



--------------------------------------------------------------------------------



 



         
12.11. Severability of Plan Provisions
    42  
12.12. Successors and Assigns
    42  
12.13. Revocation, Withdrawal or Non-Consummation
    43  
12.14. Notice
    43  
12.15. Governing Law
    44  
12.16. Tax Reporting and Compliance
    44  
12.17. Exhibits
    44  
12.18. Filing of Additional Documents
    44  
12.19. Reservation of Rights
    44  
12.20. Disputes Concerning Canadian Claims against and Interests in Canadian
Debtors
    44  

iv



--------------------------------------------------------------------------------



 



EXHIBITS
Exhibit 3.2(g) — Intercompany Claims That Will Not Be Reinstated
Exhibit 5.2(b) — Reorganized Pliant Shareholders Agreement
Exhibit 5.2(c) — New Warrant Agreement
Exhibit 5.4(a)(l) — Certificate of Incorporation of Reorganized Pliant
Exhibit 5.4(a)(2) — By-Laws of Reorganized Pliant
Exhibit 5.4(b) — Directors and Officers of Reorganized Pliant and Other
Reorganized Debtors
Exhibit 5.9 — Management Equity Incentive Plan
Exhibit 5.13 — Success Bonus Summary and Success Bonus Plan Term Sheet
Exhibit 7.1 — Rejected Executory Contracts
Exhibit 12.6 — Discontinued Compensation and Benefits Programs

v



--------------------------------------------------------------------------------



 



INTRODUCTION
          Pliant (as defined herein), Pliant Corporation International, Uniplast
Holdings, Inc., Pliant Film Products of Mexico, Inc., Pliant Packaging of
Canada, LLC, Alliant Company LLC, Uniplast U.S., Inc., Uniplast Industries Co,,
and Pliant Corporation of Canada Ltd. propose the following joint plan of
reorganization for the resolution of the outstanding claims against and
interests in the Debtors (as defined herein). Reference is made to the
Disclosure Statement (as that term is defined herein), distributed
contemporaneously herewith, for a discussion of the Debtors’ history, business,
properties and operations, projections for those operations, risk factors, a
summary and analysis of this Plan (as that term is defined herein), and certain
related matters including, among other things, the securities to be issued under
this Plan. Subject to certain restrictions and requirements set forth herein and
in 11 U.S.C. § 1127 and Fed. R. Bankr. P. 3019, the Debtors reserve the right to
alter, amend, modify, revoke or withdraw this Plan prior to its substantial
consummation in accordance with the terms hereof, the Confirmation Order, the
Canadian Confirmation (each, as defined herein), and the Bankruptcy Code.

 



--------------------------------------------------------------------------------



 



ARTICLE I
DEFINED TERMS AND RULES OF INTERPRETATION
     A. Defined Terms. As used herein, capitalized terms shall have the meanings
set forth below. Any term that is not otherwise defined herein, but that is used
in the Bankruptcy Code or the Bankruptcy Rules, shall have the meaning given to
that term in the Bankruptcy Code or the Bankruptcy Rules, as applicable.
     1.1 2006 Certificate of Incorporation means the Amended and Restated
Certificate of Incorporation of Pliant Corporation effective July 18,2006.
     1.2 Ad Hoc Committee of First Lien Noteholders means that certain informal
committee of certain holders of the First Lien Notes.
     1.3 Ad Hoc Committee Advisors means Stroock & Stroock & Lavan LLP,
Richards, Layton & Finger P.A., Goodmans LLP and Houlihan Lokey Howard & Zukin
Capital, Inc.
     1.4 Ad Hoc Committee Advisors Claims means all Claims for the reasonable
fees and expenses incurred by the Ad Hoc Committee Advisors, in each case
pursuant to the terms of their respective pre-Petition Date engagement letters.
     1.5 Administrative Expense Claim means a Claim for costs and expenses of
administration of the Chapter 11 Cases that are Allowed under sections 328, 330,
363, 364(c)(l), 365, 503(b), and 507(a)(2) of the Bankruptcy Code, including,
without limitation, (a) any actual and necessary costs and expenses of
preserving the Debtors’ Estates and operating the businesses of the Debtors
(such as wages, salaries and commissions for services and payments for
inventory, leased equipment and premises) and Claims of governmental units for
taxes (including tax audit Claims) related to tax years commencing after the
Petition Date, but excluding Claims related to tax periods, or portions thereof,
ending on or before the Petition Date; (b) all compensation for legal,
financial, advisory, accounting and other services and reimbursement of expenses
Allowed by the Bankruptcy Court; (c) all Ad Hoc Committee Advisor Claims,
without any requirement for the filing of retention applications or fee
applications in the Chapter 11 Cases; (d) any indebtedness or obligations
incurred or assumed by the Debtors in Possession during the Chapter 11 Cases;
(e) any payment to be made under this Plan or otherwise to cure a default on an
assumed executory contract or unexpired lease; (f) all First Lien Notes
Indenture Trustee Claims without any requirement for filing fee applications in
the Chapter 11 Cases; (g) Claims for out-of-pocket expenses incurred by members
of the Ad Hoc Committee of First Lien Noteholders (excluding any fees or
expenses for legal or financial advisors except as otherwise provided herein);
and (h) all fees and expenses incurred by the Information Officer [which are
subject to a super-priority charge granted by order of the Canadian Court]. All
fees and charges assessed against the Debtors’ Estates under section 1930,
chapter 123, of title 28 of the United States Code are excluded from the
definition of Administrative Expense Claim and shall be paid in accordance with
Section 12.10 of the Plan.
     1.6 Affiliate Debtor(s) means, individually or collectively, a Debtor or
Debtors other than Pliant, as applicable.

2



--------------------------------------------------------------------------------



 



     1.7 Allowed means, with respect to a Claim or Interest, or any portion
thereof, in any Class or category specified, a Claim or Interest (a) that is not
listed as disputed, contingent or unliquidated on the Debtors’ schedules, if
any, and as to which no objection or request for estimation has been filed on or
before any objection deadline, if any, set by the Bankruptcy Court or the
expiration of such other applicable period fixed by the Bankruptcy Court, (b) as
to which any objection has been settled, waived, withdrawn or denied by a Final
Order; or (c) that is expressly allowed (i) by a Final Order, (ii) by an
agreement between the Holder of such Claim or Interest and the Debtors or
Reorganized Debtors, or (iii) pursuant to the terms of this Plan.
     1.8 Allowed Claim Percentage means the ratio of (a) the amount of a
Holder’s Disputed Claim that is subsequently Allowed to (b) the aggregate amount
of all Disputed Claims in such Class at the time of such Allowance (without
giving effect to such Allowance).
     1.9 Ballot means the document for accepting or rejecting this Plan, in the
form approved by the Bankruptcy Court.
     1.10 Bankruptcy Code means title 11 of the United States Code, as now in
effect or hereafter amended, as applicable to the Chapter 11 Cases.
     1.11 Bankruptcy Court means the United States Bankruptcy Court for the
District of Delaware or any other court with jurisdiction over the Chapter 11
Cases.
     1.12 Bankruptcy Rules means the Federal Rules of Bankruptcy Procedure as
promulgated by the United States Supreme Court under section 2075 of title 28 of
the United States Code, as now in effect or hereafter amended and any Local
Rules of the Bankruptcy Court.
     1.13 Business Day means any day other than a Saturday, a Sunday or “legal
holiday” (as defined in Bankruptcy Rule 9006(a)).
     1.14 By-Laws means the by-laws of Reorganized Pliant, in substantially the
form attached to this Plan as Exhibit 5.4(a)(2), which shall be in form and
substance reasonably acceptable to the Ad Hoc Committee of First Lien
Noteholders.
     1.15 Canadian Confirmation Order means the order of the Canadian Court,
which shall, among other things, order and declare that the Confirmation Order
and this Plan are recognized and shall be implemented and effective in Canada in
accordance with their terms, and which shall be in form and substance reasonably
acceptable to the Debtors and the Ad Hoc Committee of First Lien Noteholders.
     1.16 Canadian Court means the Ontario Superior Court of Justice.
     1.17 Canadian Debtors means Uniplast Industries Co., Pliant Corporation of
Canada Ltd., and Pliant Packaging of Canada, LLC.
     1.18 Cash means legal tender of the United States of America.

3



--------------------------------------------------------------------------------



 



     1.19 CCAA Proceedings means the recognition proceedings commenced by the
Canadian Debtors under section 18.6 of the Companies’ Creditors Arrangement Act
in the Canadian Court.
     1.20 Certificate of Incorporation means the amended and restated
certificate of incorporation of Reorganized Pliant, in substantially the form
attached to this Plan as Exhibit 5.4(a)(1), which shall be in form and substance
reasonably acceptable to the Ad Hoc Committee of First Lien Noteholders.
     1.21 Chapter 11 Cases means the voluntary cases commenced February 11, 2009
by the Debtors in the Bankruptcy Court under chapter 11 of the Bankruptcy Code.
     1.22 Claim means a “claim,” as defined in section 101(5) of the Bankruptcy
Code.
     1.23 Class means each category of Holders of Claims or Interests
established under Article II of this Plan pursuant to sections 1122 and
1123(a)(l) of the Bankruptcy Code.
     1.24 Class “      ”Final Distribution Percentage means for each applicable
Class (Class 5 and Class 6) the percentage determined, as of the Final
Distribution Date, by dividing the total amount of all Allowed Claims in such
Class as of the Final Distribution Date by the sum of the aggregate amount of
Allowed Claims in Class 5 and Class 6; provided, however, that if Class 6 votes
to reject the Plan, Class 5 Final Distribution Percentage means 100%.
     1.25 Class “      ” Initial Distribution Percentage means for each
applicable Class (Class 5 and Class 6) the percentage determined, as of the
Effective Date, by dividing the total amount of all Allowed Claims in such Class
as of the Effective Date by the sum the of aggregate amount of Allowed Claims in
Class 5 and Class 6; provided, however, that if Class 6 votes to reject the
Plan, Class 5 Initial Distribution Percentage means 100%.
     1.26 Confirmation Date means the date on which the Clerk of the Bankruptcy
Court enters the Confirmation Order on its docket.
     1.27 Confirmation Hearing means the hearing held by the Bankruptcy Court on
confirmation of the Plan, as such hearing may be continued from time to time.
     1.28 Confirmation Order means the order of the Bankruptcy Court confirming
this Plan pursuant to section 1129 of the Bankruptcy Code, which shall be in
form and substance reasonably acceptable to the Debtors and the Ad Hoc Committee
of First Lien Noteholders.
     1.29 Debtor(s) means, individually or collectively, Pliant, Pliant
Corporation International, Uniplast Holdings, Inc., Pliant Film Products of
Mexico, Inc., Pliant Packaging of Canada, LLC, Alliant Company LLC, Uniplast
U.S., Inc., Uniplast Industries Co., and Pliant Corporation of Canada Ltd.
     1.30 DIP Facility Agent means The Bank of New York Mellon as Administrative
Agent and Collateral Agent under the DIP Facility Agreement.

4



--------------------------------------------------------------------------------



 



     1.31 DIP Facility Agreement means that certain Secured Super-Priority,
Debtor-in- Possession Multiple Draw Term Loan Agreement, by and among the DIP
Facility Lenders, the DIP Facility Agent and the Debtors, dated as of February [
], 2009, together with all related documents and instruments delivered pursuant
to or in connection therewith, as may be amended from time to time.
     1.32 DIP Facility Claims means all Claims held by the DIP Facility Agent
and the DIP Facility Lenders pursuant to the DIP Facility Agreement and the
Final DIP Order.
     1.33 DIP Facility Lenders means the lenders party to the DIP Facility
Agreement.
     1.34 Disallowed Claim means all or such part of a Claim that is disallowed
by a Final Order of the Bankruptcy Court or other court of competent
jurisdiction.
     1.35 Disbursing Agent means any entity in its capacity as a disbursing
agent under section 6.3 hereof.
     1.36 Disclosure Statement means that certain disclosure statement relating
to this Plan, including, without limitation, all exhibits and schedules thereto,
as the same may be amended, supplemented or otherwise modified from time to
time, as approved by the Bankruptcy Court pursuant to section 1125 of the
Bankruptcy Code.
     1.37 Disputed Claim means any Claim, including any portion thereof, that is
(a) neither an Allowed Claim nor a Disallowed Claim, or (b) for which a Proof of
Claim or Interest for payment has been timely filed with the Bankruptcy Court or
a written request for payment has been made, to the extent the Debtors or any
party in interest has interposed a timely objection or request for estimation,
which objection or request for estimation has not been withdrawn or determined
by a Final Order.
     1.38 Disputed Claim Reserve means the reserve established pursuant to
section 8.3 of this Plan.
     1.39 Distribution Record Date means the Effective Date or such other date
as may be designated in the Confirmation Order.
     1.40 DTC means The Depository Trust Company.
     1.41 Effective Date means the first Business Day this Plan becomes
effective as provided in Article IX hereof.
     1.42 Estate(s) means, individually, the estate of Pliant or any of the
Affiliate Debtors and collectively, the estates of the Debtors created under
section 541 of the Bankruptcy Code.
     1.43 Excess New Warrant Pool means the aggregate number of New Warrants, if
any, remaining in the Disputed Claim Reserve after all Disputed Claims in
Class 5 shall have been Allowed and received a recovery in accordance with the
terms of the Plan or Disallowed.

5



--------------------------------------------------------------------------------



 



     1.44 Exhibit means an exhibit annexed either to this Plan or the Disclosure
Statement. Each Exhibit shall be in form and substance reasonably acceptable to
the Ad Hoc Committee of First Lien Noteholders.
     1.45 Exit Facility means a financing facility to be entered into by the
Reorganized Debtors on the Effective Date, in such amount and on such terms as
are satisfactory to the Debtors and the Ad Hoc Committee of First Lien
Noteholders.
     1.46 Exit Facility Credit Agreement means the bank financing agreement
relating to the Exit Facility, which shall be in form and substance satisfactory
to the Debtors and the Ad Hoc Committee of First Lien Noteholders.
     1.47 Face Amount means (i) when used in reference to a Disputed Claim, the
full stated amount claimed by the Holder of such Claim in any Proof of Claim
timely filed with the Bankruptcy Court or otherwise deemed timely filed by any
Final Order of the Bankruptcy Court or other applicable bankruptcy law, and
(ii) when used in reference to an Allowed Claim, the Allowed amount of such
Claim.
     1.48 File, Filed or Filing means file, filed or filing with the Bankruptcy
Court or its authorized designee in the Chapter 11 Cases.
     1.49 Final Distribution Date means a date selected by the Reorganized
Debtors that is no later than thirty (30) days after the date that all Disputed
Claims shall have been Allowed or Disallowed pursuant to a Final Order of the
Bankruptcy Court or such other court with competent jurisdiction over the
Disputed Claims.
     1.50 Final DIP Order means the Final Order (I) Authorizing the Debtors to
(A) Obtain Postpetition Financing Pursuant to 11 U.S.C. §§ 105, 361, 362,
363(c), 363(e), 364(c), 364(d)(1) and 364(e), (B) Utilize Cash Collateral of
Prepetition Secured Parties, (II) Granting Adequate Protection to Prepetition
Secured Parties, and (III) Granting Related Relief, a proposed form of which was
filed [     , 2009] and as entered, amended, modified or supplemented by the
Bankruptcy Court from time to time.
     1.51 Final Order means an order or judgment of the Bankruptcy Court (or
other court of competent jurisdiction) entered by the Clerk of the Bankruptcy
Court on the docket in the Chapter 11 Cases (or on the docket of any other court
of competent jurisdiction), which has not been reversed, vacated or stayed and
as to which (a) the time to appeal, petition for certiorari or move for a new
trial, reargument or rehearing has expired and as to which no appeal, petition
for certiorari or other proceedings for a new trial, reargument or rehearing
shall then be pending, or (b) if an appeal, writ of certiorari, new trial,
reargument or rehearing thereof has been sought, such order or judgment of the
Bankruptcy Court shall have been affirmed by the highest court to which such
order was appealed, or certiorari shall have been denied or a new trial,
reargument or rehearing shall have been denied or resulted in no modification of
such order, and the time to take any further appeal, petition for certiorari or
move for a new trial, reargument or rehearing shall have expired; provided,
however, that the possibility that a motion under Rule 59 or Rule 60 of the
Federal Rules of Civil Procedure, or any analogous rule under the Bankruptcy
Rules, may be filed relating to such order, shall not cause such order not to be
a Final Order.

6



--------------------------------------------------------------------------------



 



     1.52 First Lien Noteholder means a Holder of a First Lien Note.
     1.53 First Lien Notes means (1) the 11.85% senior secured notes due 2009 in
the aggregate principal amount of approximately $384.5 million as of the
Petition Date and (2) the remaining 11.35% senior secured notes due 2009 in the
aggregate principal amount of approximately $8.0 million as of the Petition
Date, each issued under the First Lien Notes Indenture.
     1.54 First Lien Notes Indenture means that certain Amended and Restated
Indenture (as amended and restated as of May 6, 2005, supplemented, and modified
from time to time) dated as of February 17, 2004, among Pliant, as issuer, and
Wilmington Trust Company, as indenture trustee, including all agreements,
documents, notes, instruments, and any other agreements delivered thereto or in
connection therewith. The guarantors of indebtedness under the original first
lien notes indenture, prior to its amendment, pursuant to which the 11.35%
senior secured notes were issued, were (i) Pliant Corporation International;
(ii) Pliant Film Products of Mexico, Inc.; (iii) Pliant Packaging of Canada,
LLC; (iv) Uniplast Holdings, Inc.; (v) Uniplast U.S., Inc.; (vi) Uniplast
Industries Co.; and (vii) Pliant Solutions Corporation. The guarantors of
indebtedness under the First Lien Notes Indenture, as amended and restated as of
May 6, 2005, pursuant to which the 11.85% senior secured notes were issued, are
(i) Pliant Corporation International; (ii) Pliant Film Products of Mexico, Inc.;
(iii) Pliant Packaging of Canada, LLC; (iv) Uniplast Holdings, Inc.;
(v) Uniplast U.S., Inc.; and (vi) Uniplast Industries Co.
     1.55 First Lien Notes Indenture Trustee Claims means all Claims of the
First Lien Notes Indenture Trustee for reasonable fees and expenses under the
terms of the First Lien Notes Indenture (including, but not limited to, the
reasonable fees, costs and expenses incurred by the First Lien Notes Indenture
Trustee’s professionals).
     1.56 First Lien Notes Claims means all Claims (i) arising under or
evidenced by the First Lien Notes, the First Lien Notes Indenture and related
documents (other than the First Lien Notes Indenture Trustee Claims) and
(ii) pursuant to section 507(b) of the Bankruptcy Code granted to the First Lien
Noteholders or the First Lien Indenture Trustee pursuant to the terms of the
Final DIP Order.
     1.57 First Lien Notes Indenture Trustee means the trustee under the First
Lien Notes Indenture.
     1.58 General Unsecured Claim means any Claim against the Debtors that is
not an Administrative Expense Claim, a DIP Facility Claim, a Priority Tax Claim,
a Priority Non-Tax Claim, an Other Secured Claim, a Prepetition Credit Facility
Claim, a First Lien Notes Claim, a Second Lien Notes Claim, a Senior
Subordinated Notes Claim, an Intercompany Claim or a Section 510(b) Claim and
shall not include Claims that are disallowed or released, whether by operation
of law or pursuant to order of the Bankruptcy Court, written release or
settlement, the provisions of this Plan or otherwise.
     1.59 Holder means an entity holding a Claim or Interest.

7



--------------------------------------------------------------------------------



 



     1.60 Impaired means “impaired” within the meaning of section 1124 of the
Bankruptcy Code.
     1.61 Information Officer means RSM Richter Inc.
     1.62 Initial Distribution Date means a date selected by the Reorganized
Debtors that is not later than forty-five (45) days after the Effective Date.
     1.63 Initial New Warrant Pool means a number of New Warrants equal to the
difference between (a) the total number of New Warrants to be issued pursuant to
the Plan on the Effective Date and (b) the Reserved New Warrant Pool.
     1.64 Intercompany Claims means all prepetition Claims against any of the
Debtors held by a Debtor or a Non-Debtor Affiliate.
     1.65 Intercreditor Agreement means the Amended and Restated Intercreditor
Agreement, dated as of February 17, 2004, as amended, modified or supplemented
from time to time, between Pliant, the collateral agent under the Revolving
Credit Facility Agreement, the First Lien Notes Indenture Trustee and the Second
Lien Notes Indenture Trustee.
     1.66 Interest means the legal, equitable, contractual and other rights of
the Holders of Series AA Preferred Stock, Series M Preferred Stock, and Pliant
Outstanding Common Stock Interests in Pliant.
     1.67 Interim Compensation Order means the Order entered Establishing
Procedures for Interim Compensation and Reimbursement of Expenses of
Professional Pursuant to §§ 105 and 331, a form of which was filed with the
Bankruptcy Court on [     , 2009].
     1.68 Lien means, with respect to any interest in property, any mortgage,
lien, pledge, charge, security interest, easement or encumbrance of any kind
whatsoever affecting such interest in property.
     1.69 Litigation Claims means the claims, rights of action, suits or
proceedings, whether in law or in equity, whether known or unknown that any
Debtor or Estate may hold against any entity as of the Petition Date except any
claim, right or cause of action pursuant to section 547 of the Bankruptcy Code.
     1.70 Lockup Agreement means that certain Restructuring & Lockup Agreement
dated as of February 11, 2009, entered into by and among Pliant and certain of
the First Lien Noteholders.
     1.71 Management Equity Incentive Plan means the management equity incentive
plan developed for the Reorganized Debtors, which shall be in form and substance
reasonably acceptable to the Ad Hoc Committee of First Lien Noteholders. The
Management Equity Incentive Plan will be substantially in the form attached as
Exhibit 5.9 to this Plan.
     1.72 New Common Stock means the shares of Reorganized Pliant common stock,
par value $.001 per share, of which [       ] shares shall be authorized
pursuant to the Certificate of

8



--------------------------------------------------------------------------------



 



Incorporation and up to [      ] shares shall be initially issued pursuant to
the Plan as of the Effective Date.
     1.73 New Warrant Agreement means a new warrant agreement to be entered into
by Reorganized Pliant and the holders of New Warrants, which shall be in form
and reasonably acceptable substance to the Ad Hoc Committee of First Lien
Noteholders. The New Warrant Agreement shall be substantially in the form
attached as Exhibit 5.2(c) to this Plan.
     1.74 New Warrants means warrants for the purchase of 7.5% of the New Common
Stock on a fully diluted basis which are to be issued by Reorganized Pliant
pursuant to the Plan and the New Warrant Agreement.
     1.75 Non-Debtor Affiliate means, individually or collectively, Aspen
Industrial, S.A. de C.V., Jacinto Mexico, S.A. de C.V., Pliant de Mexico S.A. de
C.V., Pliant Corporation Pty. Ltd., and Pliant Film Products GmbH.
     1.76 Other Secured Claim means a Claim, other than an Administrative
Expense Claim, a DIP Credit Facility Claim, a Prepetition Credit Facility Claim,
and a First Lien Notes Claim, that is secured by a lien on property in which a
Debtor’s Estate has an interest or that is subject to setoff under section 553
of the Bankruptcy Code, to the extent of the value of the Claim holder’s
interest in the applicable Estate’s interest in such property or to the extent
of the amount subject to setoff, as applicable, as determined pursuant to
section 506(a) of the Bankruptcy Code or, in the case of the setoff, pursuant to
section 553 of the Bankruptcy Code.
     1.77 Pliant Outstanding Common Stock means the issued and outstanding
common stock of Pliant as of the Petition Date.
     1.78 Pliant Outstanding Common Stock Interests means any Claim or Interest
attributable to ownership of Pliant Outstanding Common Stock and all other
unissued or authorized shares of Pliant’s common stock as of the Petition Date,
whether or not transferable, and all options or rights of any kind or nature
providing for or otherwise evidencing ownership interests in Pliant (whether
known or unknown, liquidated or unliquidated, fixed or contingent, matured or
unmatured, disputed or undisputed), or any right of any kind or nature
(contractual, legal, equitable or otherwise) to purchase or acquire any such
Pliant Outstanding Common Stock at any time and all rights arising with respect
thereto.
     1.79 Pension Plans means the Pliant Corporation Defined Benefit Pension
Plan, the Hourly Employees Pension Plan for Calhoun, Georgia Plant, the Pliant
Corporation Hourly Employees’ Pension Plan for Chippewa Falls Plant, and the
Retirement Plan for the Salaried Employees of Pliant Corporation of Canada Ltd.
     1.80 Petition Date means February 11, 2009, the date on which the Debtors
commenced their Chapter 11 Cases.
     1.81 Plan means this chapter 11 plan of reorganization, including Exhibits
and all supplements, appendices and schedules thereto, either in its present
form or as the same may be altered, amended or modified from time to time in
accordance with the provisions of the Bankruptcy Code and the terms hereof.

9



--------------------------------------------------------------------------------



 



     1.82 Plan Supplement means the supplement to this Plan in form and
substance satisfactory to the Debtors and the Ad Hoc Committee of First Lien
Noteholders filed with the Bankruptcy Court not later than 10 days prior to the
Confirmation Date for the purposes specified in this Plan.
     1.83 Pliant means Pliant Corporation, a Delaware corporation,
debtor-in-possession in these Chapter 11 Cases pending in the Bankruptcy Court.
     1.84 Pliant Preferred Stock Interests means any Claim or Interest
attributable to ownership of shares of Series AA Preferred Stock or Series M
Preferred Stock, or any other series of preferred stock issued by Pliant.
     1.85 Prepetition Credit Facility means collectively, (i) that certain
Working Capital Credit Agreement, among Pliant, Uniplast Holdings, Inc.,
Uniplast United States, Inc., Pliant Corporation Pty Ltd., Pliant Film Products
GmbH and Aspen Industrial, S.A. de C.V., as borrowers, the lender parties
thereto, Merrill Lynch Bank USA, as administrative agent, and Merrill Lynch
Commercial Finance Corp., as sole lead arranger and book manager, as amended and
restated from time to time and (ii) that certain Fixed Asset Credit Agreement,
among Pliant Corporation Pty Ltd., Pliant Corporation of Canada Ltd., Pliant
Film Products GmbH and Aspen Industrial, S.A. de C.V., as borrowers, the lender
parties thereto, Merrill Lynch Bank USA, as administrative agent, and Merrill
Lynch Commercial Finance Corp., as sole lead arranger and book manager.
     1.86 Prepetition Credit Facility Claims means all Claims (i) arising under
or evidenced by the Prepetition Credit Facility and related documents and
(ii) pursuant to section 507(b) of the Bankruptcy Code granted to the agent or
the lenders under the Prepetition Credit Facility pursuant to the terms of the
Final DIP Order.
     1.87 Prepetition Indenture Trustees means, collectively, the First Lien
Notes Indenture Trustee, Second Lien Notes Indenture Trustee and Senior
Subordinated Notes Indenture Trustee.
     1.88 Priority Non-Tax Claims means any Claim other than an Administrative
Expense Claim or a Priority Tax Claim, entitled to priority in payment as
specified in section 507(a) of the Bankruptcy Code.
     1.89 Priority Tax Claim means any Claim of a governmental unit of the kind
entitled to priority in payment as specified in sections 502(i) and 507(a)(8) of
the Bankruptcy Code.
     1.90 Pro Rata means that proportion that a Claim or Interest in a
particular Class bears to the aggregate amount of all Claims or Interests in
such Class except in cases where Pro Rata is used in reference to multiple
Classes in which case, Pro Rata means the proportion that a Claim or Interest in
a particular Class bears to the aggregate amount of all Claims in such multiple
Classes.
     1.91 Quarterly Distribution Date means fifteen (15) calendar days after the
conclusion of the calendar quarters ending in March, June, September, and
December, on which dates the Reorganized Debtors shall make payments and
distributions from the Disputed Claims Reserve

10



--------------------------------------------------------------------------------



 



to each Holder of a Disputed Claim that has become an Allowed Claim during the
preceding calendar quarter.
     1.92 Reinstated or Reinstatement means (a) leaving unaltered the legal,
equitable and contractual rights to which a Claim entitles the Holder of such
Claim, or (b) notwithstanding any contractual provision or applicable law that
entitles the Holder of such Claim to demand or receive accelerated payment of
such Claim after the occurrence of a default, (i) curing any such default that
occurred before or after the Petition Date, other than a default of a kind
specified in section 365(b)(2) of the Bankruptcy Code; (ii) reinstating the
maturity of such Claim as such maturity existed before such default;
(iii) compensating the Holder of such Claim for any damages incurred as a result
of any reasonable reliance by such Holder on such contractual provision or such
applicable law; (iv) if such Claim arises from any failure to perform a
nonmonetary obligation other than a default arising from failure to operate a
nonresidential real property lease subject to section 365(b)(l )(A) of the
Bankruptcy Code, compensating the Holder of such Claim (other than the debtor or
an insider) for any pecuniary loss incurred by such Holder as a result of such
failure; and (v) not otherwise altering the legal, equitable or contractual
rights to which such Claim entitles the Holder of such Claim.
     1.93 Released Parties means (i) the Debtors, (ii) the Non-Debtor
Affiliates, (iii) the Ad Hoc Committee of First Lien Noteholders and its members
or affiliates, (iv) the First Lien Notes Indenture Trustee, (v) the lenders and
administrative agent under the Prepetition Credit Facility and their successors
and assigns, (vi) the DIP Facility Lenders, the DIP Facility Agent and their
successors and assigns, (vii) the present and former directors, officers and
employees of the Debtors and the Non-Debtor Affiliates who were serving in such
capacity on or after the Petition Date, (viii) any attorneys, financial
advisors, investment bankers, accountants, consultants, or other professionals
of the parties described in clauses (i) through (vii) hereof; provided, however,
that such attorneys and professional advisors shall only include those that
provided services related to the Chapter 11 Cases, the CCAA Proceedings, and the
transactions contemplated by this Plan, and (ix) the directors, officers,
partners, members, representatives and employees of the parties described in
clauses (i) through (viii) hereof.
     1.94 Reorganized Debtors means the reorganized Debtors or any successors
thereto by merger, consolidation or otherwise, on or after the Effective Date,
after giving effect to the transactions occurring on the Effective Date in
accordance with this Plan.
     1.95 Reorganized Pliant means the reorganized Pliant or any successors
thereto by merger, consolidation or otherwise, on or after the Effective Date,
after giving effect to the transactions occurring on the Effective Date in
accordance with this Plan.
     1.96 Reorganized Pliant Shareholders Agreement means a shareholders
agreement to be entered into by Reorganized Pliant and the holders of New Common
Stock pursuant to section 5.2 of this Plan. The Reorganized Pliant Shareholders
Agreement shall be substantially in the Form attached as Exhibit 5.2(b) to this
Plan and shall be in form and substance reasonably acceptable to the Ad Hoc
Committee of First Lien Noteholders.

11



--------------------------------------------------------------------------------



 



     1.97 Representative Committee means the official committee of unsecured
creditors appointed by the U.S. Trustee pursuant to section 1102(a) of the
Bankruptcy Code in the Chapter 11 Cases.
     1.98 Reserved New Warrant Pool means a number of New Warrants equal to the
aggregate number of New Warrants issued on the Effective Date multiplied by a
fraction, the numerator of which is the Face Aggregate amount of all Disputed
Claims in Class 5 and the denominator of which is the sum of (a) the aggregate
Face Amount of all Allowed Claims in Class 5 and Class 6 (unless Class 6 votes
to reject the Plan, in which case Class 6 Claims shall not be included in such
calculation) and (b) the aggregate Face Amount of all Disputed Claims in
Class 5, in each case as of the Effective Date.
     1.99 Second Lien Notes Indenture Trustee means the trustee under the Second
Lien Notes Indenture.
     1.100 Second Lien Notes Claim means a Claim (i) arising under or evidenced
by the Second Lien Notes or the Second Lien Notes Indenture and related
documents, including any Claim of the Second Lien Notes Indenture Trustee or
(ii) pursuant to section 507(b) of the Bankruptcy Code granted to the holders of
the Second Lien Notes or the Second Lien Notes Indenture Trustee pursuant to the
terms of the Final DIP Order.
     1.101 Second Lien Notes means the 11 1/8% senior secured notes due 2009
issued under the Second Lien Notes Indenture in the aggregate principal amount
of $250,000,000.
     1.102 Second Lien Notes Indenture means that certain Indenture dated as of
May 30, 2003, as amended and restated or modified from time to time, among
Pliant, as issuer, and Wilmington Trust Company, as initial indenture trustee,
and succeeded by Wells Fargo Bank, National Association, as successor indenture
trustee, including all agreements, documents, notes, instruments, and any other
agreements delivered thereto or in connection therewith. The guarantors of
indebtedness under the Second Lien Notes Indenture are (i) Pliant Corporation
International; (ii) Pliant Film Products of Mexico, Inc.; (iii) Pliant Packaging
of Canada, LLC; (iv) Pliant Solutions Corporation; (v) Uniplast Holdings, Inc.;
and (vi) Uniplast U.S., Inc.
     1.103 Section 510(b) Claim means a Claim against any Debtor that is
subordinated, or subject to subordination, pursuant to section 510(b) of the
Bankruptcy Code, including a Claim arising from rescission of a purchase or sale
of a security of a Debtor or an affiliate of a Debtor, for damages arising from
the purchase or sale of such a security, or for reimbursement or contribution
allowed under section 502 of the Bankruptcy Code on account of such Claim.
     1.104 Secured Claim means a Claim secured by a lien on collateral to the
extent of the value of such collateral (i) as set forth in this Plan, (ii) as
agreed to by the Holder of such Claim and the Debtors or (iii) as determined by
a Final Order in accordance with section 506(a) of the Bankruptcy Code or, in
the event that such Claim is subject to setoff under section 553 of the
Bankruptcy Code, to the extent of such setoff.
     1.105 Senior Subordinated Notes Claim means a Claim arising under or
evidenced by the Senior Subordinated Notes Indenture and related documents.

12



--------------------------------------------------------------------------------



 



     1.106 Senior Subordinated Notes means the means the 18% Senior Subordinated
Notes due 2012 issued under the Senior Subordinated Notes Indenture in an
aggregate principal amount of $24 million.
     1.107 Senior Subordinated Notes Indenture means that certain Indenture,
dated as of June 14, 2007, among Pliant, certain subsidiaries of Pliant and The
Bank of New York Trust Company, N.A., as trustee, with respect to the issuance
on such date of the Senior Subordinated Notes.
     1.108 Senior Subordinated Notes Indenture Trustee means the trustee under
the Senior Subordinated Notes Indenture.
     1.109 Series AA Preferred Stock means the shares of Series AA Exchangeable
Redeemable Preferred Stock authorized pursuant to the 2006 Certificate of
Incorporation with an initial liquidation preference of [$335.56] million and
accruing quarterly cumulative dividends at a rate of 13% per annum.
     1.110 Series AA Registration Rights Agreement means that certain
Registration Rights Agreement, dated as of July 18, 2006, among Pliant
Corporation and Holders of Series AA Preferred Stock.
     1.111 Series M Preferred Stock means the shares of Series M Preferred Stock
authorized pursuant to the 2006 Certificate of Incorporation.
     1.112 Stockholders Agreement means that certain Stockholders Agreement
dated July 18, 2006 with respect to the Pliant Outstanding Common Stock.
     1.113 Subsidiary Interests means, collectively, all of the issued and
outstanding shares of stock or membership interests of the Subsidiary Debtors,
existing prior to the Effective Date, which stock and interests are owned,
directly or indirectly, by Pliant.
     1.114 Subsidiary Debtors means, collectively, Pliant Corporation
International, Uniplast Holdings, Inc., Pliant Film Products of Mexico, Inc.,
Pliant Packaging of Canada, LLC, Alliant Company LLC, Uniplast U.S., Inc.,
Uniplast Industries Co., and Pliant Corporation of Canada Ltd.
     1.115 Unimpaired means with respect to a Claim or Interest that such Claim
or Interest is not Impaired as a result of being either (a) Reinstated or
(b) paid in full in Cash under this Plan.
     1.116 Unsecured Claims means, collectively, Second Lien Notes Claims and
General Unsecured Claims.
     B. Rules of Interpretation. For purposes of this Plan, unless otherwise
provided herein: (a) whenever from the context it is appropriate, each term,
whether stated in the singular or the plural, will include both the singular and
the plural; (b) unless otherwise provided in this Plan, any reference in this
Plan to a contract, instrument, release, or other agreement or document being in
a particular form or on particular terms and conditions means that such

13



--------------------------------------------------------------------------------



 



document will be substantially in such form or substantially on such terms and
conditions; (c) any reference in this Plan to an existing document, schedule or
exhibit Filed or to be Filed means such document or schedule, as it may have
been or may be amended, modified, or supplemented pursuant to this Plan; (d) any
reference to an entity as a Holder of a Claim or Interest includes that entity’s
successors and assigns; (e) all references in this Plan to Sections, Articles
and Schedules are references to Sections, Articles and Schedules of or to this
Plan or the Plan Supplement, as the same may be amended, waived or modified from
time to time; (f) the words “herein,” “hereof,” “hereto,” “hereunder” and other
words of similar import refer to this Plan as a whole and not to any particular
section, subsection or clause contained in this Plan; (g) captions and headings
to Articles and Sections are inserted for convenience of reference only and are
not intended to be a part of or to affect the interpretation of this Plan;
(h) subject to the provisions of any contract, certificates or articles of
incorporation, by-laws, instruments, releases, or other agreements or documents
entered into in connection with this Plan, the rights and obligations arising
under this Plan shall be governed by, and construed and enforced in accordance
with, federal law, including the Bankruptcy Code and Bankruptcy Rules; (i) the
rules of construction set forth in section 102 of the Bankruptcy Code will
apply; and (j) in computing any period of time prescribed or allowed by this
Plan, the provision of Bankruptcy Rule 9006(a) will apply.
     C. Exhibits and Plan Supplement. All Exhibits as well as the Plan
Supplement, are incorporated into and are a part of this Plan as if set forth in
full herein, and, to the extent not annexed hereto, such Exhibits and Plan
Supplement shall be timely Filed in accordance with this Plan. Holders of Claims
and Interests may obtain a copy of the Filed Exhibits and Plan Supplement upon
written request to the Debtors. Upon their Filing, the Exhibits and Plan
Supplement may be inspected in the office of the clerk of the Bankruptcy Court
or its designee during normal business hours. The documents contained in the
Exhibits and Plan Supplement shall be approved by the Bankruptcy Court pursuant
to the Confirmation Order.
ARTICLE II
CLASSIFICATION OF CLAIMS AND INTERESTS
          All Claims and Interests, except Administrative Expense Claims, DIP
Facility Claims and Priority Tax Claims, are placed in the Classes set forth
below. In accordance with section 1123(a)(l) of the Bankruptcy Code,
Administrative Expense Claims, DIP Facility Claims and Priority Tax Claims, as
described below, have not been classified.
          This Plan constitutes a single plan of reorganization for all Debtors.
A Claim or Interest is placed in a particular Class only to the extent that the
Claim or Interest qualifies within the description of such Class and is in a
different Class to the extent that it qualifies within the description of such
different Class, but the same portion of a Claim may not be in more than one
Class. A Claim or Interest is also placed in a particular Class for all
purposes, including voting, confirmation and distribution under this Plan and
under sections 1122 and 1123(a)(l) of the Bankruptcy Code. However, a Claim or
Interest is placed in a particular Class for the purpose of receiving
distributions pursuant to this Plan only to the extent that such Claim or
Interest is an Allowed Claim or Interest in that Class and such Claim or
Interest has not been paid, released or otherwise settled prior to the Effective
Date.

14



--------------------------------------------------------------------------------



 



     2.1. Unclassified Claims. The following Claims are Unimpaired by this Plan.

  (a)   Administrative Expense Claims.     (b)   DIP Facility Claims.     (c)  
Priority Tax Claims.

     2.2. Classes of Claims.

  (a)   Class 1: Priority Non-Tax Claims. Class 1 consists of all Priority Non-
Tax Claims against each applicable Debtor. Claims in Class 1 are Unimpaired.
Holders of Claims in Class 1 will be deemed to accept the Plan and are not
entitled to vote to accept or reject the Plan.     (b)   Class 2: Other Secured
Claims. Class 2 consists of all Other Secured Claims against each applicable
Debtor. Claims in Class 2 are Unimpaired. Holders of Claims in Class 2 will be
deemed to accept the Plan and are not entitled to vote to accept or reject the
Plan.     (c)   Class 3: Prepetition Credit Facility Claims. Class 3 consists of
all Prepetition Credit Facility Claims against each applicable Debtor. Claims in
Class 3 are Unimpaired. Holders of Claims in Class 3 will be deemed to accept
the Plan and are not entitled to vote to accept or reject the Plan.     (d)  
Class 4: First Lien Notes Claims. Class 4 consists of all First Lien Notes
Claims against each applicable Debtor. Claims in Class 4 are Impaired. Holders
of Claims in Class 4 are entitled to vote to accept or reject the Plan.     (e)
  Class 5: Unsecured Claims. Class 5 consists of all Unsecured Claims against
each applicable Debtor. Claims in Class 5 are Impaired. Holders of Claims in
Class 5 are entitled to vote to accept or reject the Plan.     (f)   Class 6:
Senior Subordinated Notes Claims. Class 6 consists of all Senior Subordinated
Notes Claims against each applicable Debtor. Claims in Class 6 are Impaired.
Holders of Claims in Class 6 are entitled to vote to accept or reject the Plan.
    (g)   Class 7: Intercompany Claims. Class 7 consists of the Intercompany
Claims against each applicable Debtor. Claims in Class 7 are Impaired. Holders
of Claims in Class 7 are entitled to vote to accept or reject the Plan.     (h)
  Class 8: Section 510(b) Claims. Class 8 consists of all Section 501(b) Claims.
Claims in Class 8 are Impaired. Holders of Claims in Class 8 will be deemed to
reject the Plan and are not entitled to vote to accept or reject the Plan.

15



--------------------------------------------------------------------------------



 



  (i)   Classes of Interests.

  (i)   Class 9: Pliant Preferred Stock Interests. Class 9 consists of all
Interests directly arising from, under, or relating in any way to, the Pliant
Preferred Stock Interests, and all Claims arising out of or relating thereto.
Interests in Class 9 are Impaired. Holders of Interests in Class 9 will be
deemed to reject the Plan and are not entitled to vote to accept or reject the
Plan.     (ii)   Class 10: Pliant Outstanding Common Stock Interests. Class 10
consists of all Interests directly arising from, under, or relating in any way
to, the Pliant Outstanding Common Stock Interests, and all Claims arising out of
or relating thereto. Interests in Class 10 are Impaired. Holders of Interests in
Class 10 will be deemed to reject the Plan and are not entitled to vote to
accept or reject the Plan.     (iii)   Class 11: Subsidiary Interests. Class 11
consists of all Interests directly arising from, under, or relating in any way
to, the Subsidiary Interests, and all Claims arising out of or relating thereto.
Interests in Class 11 are Unimpaired. Holders of Interests in Class 11 will be
deemed to accept the Plan and are not entitled to vote to accept or reject the
Plan.

ARTICLE III
TREATMENT OF CLAIMS AND INTERESTS
     3.1. Unclassified Claims.

  (a)   Administrative Expense Claims. Each holder of an Allowed Administrative
Expense Claim will receive payment in full in Cash of the unpaid portion of such
Allowed Administrative Expense Claim (a) in the case of the Ad Hoc Committee
Advisors, payment in the ordinary course of business (without the requirement to
file a fee application with the Bankruptcy Court) but no later than the
Effective Date, of the Ad Hoc Committee Advisor Claims, (b) in the case of other
professional advisors, subject to the provisions of sections 328, 330, 331 and
503(b) of the Bankruptcy Code and the Interim Compensation Order, as soon as
practicable after Bankruptcy Court approval thereof, (c) in the case of the
First Lien Notes Indenture Trustee, (i) payment in the ordinary course of
business (subject to the Debtors’ prior receipt of invoices and reasonable
documentation in connection therewith and without the requirement to file a fee
application with the Bankruptcy Court) but no later than the Effective Date, of
the First Lien Notes Indenture Trustee Claims, provided, that such fees, costs
and expenses are reimbursable under the terms of the First Lien Notes Indenture
and (ii) payment in the ordinary

16



--------------------------------------------------------------------------------



 



      course of business (subject to the Debtors’ prior receipt of invoices and
reasonable documentation in connection therewith) of all reasonable fees, costs,
and expenses incurred by the First Lien Notes Indenture Trustee after the
Effective Date in connection with the distributions required pursuant to section
5.7 of this Plan or the implementation of any provisions of this Plan, and
(d) with respect to each other Allowed Administrative Expense Claim, at the
later to occur of: (i) on the Effective Date, (ii) on the date upon which such
Administrative Expense Claim becomes an Allowed Claim, (iii) in the ordinary
course of business as such claims become due; provided, however, that
Administrative Expense Claims not yet due or that represent obligations incurred
by the Debtors in the ordinary course of their business during these Chapter 11
Cases, or assumed by the Debtors during these Chapter 11 Cases, shall be paid or
performed when due in the ordinary course of business and in accordance with the
terms and conditions of the particular agreements governing such obligations, or
(iv) on such other date as may be agreed upon between the Holder of such Allowed
Administrative Expense Claim and the Debtors.     (b)   DIP Facility Claims. On
the Effective Date, all Allowed DIP Facility Claims shall be paid in full in
Cash from the Exit Facility and the Commitments (as defined in the DIP Facility
Agreement) under the DIP Facility Agreement shall be cancelled. Notwithstanding
anything to the contrary herein, the liens and security interests securing the
DIP Facility Claims shall continue in full force and effect until the DIP
Facility Claims have been paid in full in Cash.     (c)   Priority Tax Claims.
The legal and equitable rights of the Holders of Priority Tax Claims are
Unimpaired by this Plan. On or as soon as reasonably practicable after (i) the
Effective Date if such Priority Tax Claim is an Allowed Priority Tax Claim or
(ii) the date on which such Priority Tax Claim becomes an Allowed Priority Tax
Claim, each Holder of an Allowed Priority Tax Claim shall receive in full
satisfaction, settlement and release of and in exchange for such Allowed
Priority Tax Claim, at the election of the Debtors: (a) Cash equal to the amount
of such Allowed Priority Tax Claim; (b) such other treatment as to which the
Debtors or the Reorganized Debtors and the Holder of such Allowed Priority Tax
Claims shall have agreed upon in writing; or (c) such Claim will be otherwise
treated in any other manner such that it will not be Impaired; provided,
however, that any Allowed Priority Tax Claim not due and owing on the Effective
Date will be paid when such Claim becomes due and owing.

     3.2. Classes of Claims. Unless the Holder of an Allowed Claim and the
applicable Debtors agree to a different treatment, on the Effective Date, as
soon as practicable after the Effective Date, or as otherwise specified herein,
each Holder of an Allowed Claim shall receive as follows:



17



--------------------------------------------------------------------------------



 



  (a)   Class 1: Priority Non-Tax Claims. Each Holder of an Allowed Priority
Non-Tax Claim shall have its Claim Reinstated.     (b)   Class 2: Other Secured
Claims. Each Holder of an Allowed Other Secured Claim shall have its Claim
Reinstated.     (c)   Class 3: Prepetition Credit Facility Claims. Each Holder
of an Allowed Prepetition Credit Facility Claim shall be paid in full in Cash on
the Effective Date from the proceeds of the Exit Facility (to the extent unpaid
prior to the Effective Date pursuant to the terms of the Final DIP Order or
otherwise), including, without limitation, all unpaid interest accrued at the
non-default contract rate and any unpaid professional fees and expenses, as
provided for in the Prepetition Credit Facility Agreement.     (d)   Class 4:
First Lien Notes Claims. Claims in Class 4 shall be deemed Allowed in full and,
for avoidance of doubt, shall not be subject to any avoidance, reductions,
setoff, offset, recharacterization, subordination (whether equitable,
contractual or otherwise), counterclaim, cross-claim, defense, disallowance,
impairment, objection or any challenges under any applicable law or regulation
by any Person, in aggregate amount equal to (i) [$      million] plus (ii) the
aggregate accreted value of all accrued and unpaid interest at the non-default
contract rate under the First Lien Notes Indenture as of the Effective Date,
except to the extent such interest is otherwise provided herein to be paid or
satisfied, plus (iii) all other Obligations as defined in the First Lien Notes
Indenture, except to the extent that claims of the First Lien Notes Indenture
Trustee are otherwise provided to be paid or satisfied.         Each Holder of
an Allowed First Lien Notes Claim, other than the First Lien Notes Indenture
Trustee, shall receive in full and complete settlement, release and discharge of
such Claim (including any Administrative Expense Claim asserted by such Holder
under the terms of Final DIP Order), its Pro Rata share of 100% of the New
Common Stock issued and outstanding on the Effective Date (subject to dilution
by the New Warrants and the New Common Stock issued under the Management Equity
Incentive Plan).     (e)   Class 5: Unsecured Claims.

  (i)   If Class 5 votes to accept the Plan, then Second Lien Notes Claims shall
be deemed Allowed as of the Effective Date in the aggregate amount equal to the
outstanding principal of the Second Lien Notes plus the outstanding interest
accrued thereon prior to the Petition Date, and except as otherwise provided in
the Plan:     (A)   On or as soon as reasonably practicable after the latest of
(1) the Initial Distribution Date, (2) the date on which such Class 5 Claim

18



--------------------------------------------------------------------------------



 



      becomes an Allowed Class 5 Claim, or (3) the date on which such Class 5
Claim becomes due and payable pursuant to any agreement between a Debtor and a
Holder of an Allowed Class 5 Claim, in full and complete settlement, release and
discharge of its Allowed Unsecured Claim, each Holder of an Allowed Unsecured
Claim shall receive such Holder’s Pro Rata share of the product of (x) the
Initial New Warrant Pool and (y) the Class 5 Initial Distribution Percentage.  
  (B)   On or as soon as reasonably practicable after the Final Distribution
Date, each Holder of an Allowed Unsecured Claim shall receive such Holder’s Pro
Rata share of the product of (x) the Excess New Warrant Pool and (y) the Class 5
Final Distribution Percentage.     (ii)   If Class 5 votes to reject the Plan,
then each Holder of an Allowed Unsecured Claim shall have its Claim discharged
and extinguished on the Effective Date and shall not receive or retain any
property under this Plan on account of such Unsecured Claim.     (iii)   On the
Effective Date, all Class 5 Claims arising under any guaranty provided by any
Subsidiary Debtor shall be released, extinguished and discharged. In
consideration of the treatment afforded to holders of Class 5 Claims as set
forth herein, all Class 5 Claims arising under guaranty agreements shall receive
no additional distribution under the Plan on account of any such guaranty
claims.

  (f)   Class 6: Senior Subordinated Notes Claims.

  (i)   If Class 5 and Class 6 vote to accept the Plan, then, Subordinated Notes
Claims shall be deemed Allowed as of the Effective Date in the aggregate amount
equal to the outstanding principal of the Subordinated Note Claims plus the
outstanding interest accrued thereon prior to the Petition Date, and except as
otherwise provided in this Plan:     (A)   On or as soon as reasonably
practicable after the latest of (1) the Initial Distribution Date, (2) the date
on which such Class 6 Claim becomes an Allowed Class 6 Claim, or the (3) the
date on which such Class 6 Claim becomes due and payable pursuant to any
agreement between a Debtor and a Holder of an Allowed Class 6 Claim, in full and
complete settlement, release and discharge of its Allowed Senior Subordinated
Notes Claim, each Holder of an Allowed Senior Subordinated Notes Claim shall
receive such Holder’s Pro Rata share of the product of (x) the Initial New
Warrant Pool and (y) the Class 6 Initial Distribution Percentage.



19



--------------------------------------------------------------------------------



 



  (B)   On or as soon as reasonably practicable after the Final Distribution
Date, each Holder of an Allowed Senior Subordinated Notes Claim shall receive
such Holder’s Pro Rata share of the product of (x) the Excess New Warrant Pool
and (y) the Class 6 Final Distribution Percentage.

      Provided, however, that in the case of subsection (A) or (B) above, to the
extent necessary to comply with the contractual subordination provisions in the
Senior Subordinated Notes Indenture, all distributions allocable to the Holders
of Allowed Senior Subordinated Notes Claims shall be paid directly to the Second
Lien Notes Indenture Trustee for further distribution to the holders of Second
Lien Notes Claims.

  (ii)   If Class 5 or Class 6 vote to reject the Plan, then each Holder of an
Allowed Senior Subordinated Notes Claim shall have its Claim discharged and
extinguished on the Effective Date and shall not receive or retain any property
under this Plan on account of such Senior Subordinated Notes Claim.     (iii)  
On the Effective Date, all Class 6 Claims arising under any guaranty provided by
any Subsidiary Debtor shall be released, extinguished and discharged. In
consideration of the treatment afforded to holders of Class 6 Claims as set
forth herein, all Class 6 Claims arising under guaranty agreements shall receive
no additional distribution under the Plan on account of any such guaranty
claims.

  (g)   Class 7: Intercompany Claims. On the Effective Date, at the option of
the Debtors, all Intercompany Claims in Class 7 shall either be (i) Reinstated,
in full or in part, or (ii) discharged and extinguished, in full or in part, in
which case such discharged and extinguished portion shall be eliminated and the
holders thereof shall not be entitled to, and shall not receive or retain, any
property or interest on account of such portion under this Plan, provided,
however, that prior to such discharge and extinguishment such Intercompany
Claims may be contributed to capital, transferred, setoff or subject to any
other arrangement at the option of the Debtors. Any and all Class 7 Claims, or
portions thereof, being extinguished and, to the extent, if any, such Claims are
being contributed to capital or treated in another manner as permitted herein,
are set forth in Exhibit 3.2(g) to this Plan, which shall be provided in the
Plan Supplement.     (h)   Class 8: Section 510(b) Claims. On the Effective
Date, all Section 510(b) Claims shall be extinguished and shall not receive or
retain any property under this Plan on account of such Section 510(b) Claim.

20



--------------------------------------------------------------------------------



 



     3.3. Classes of Interests. Unless the Holder of an Allowed Interest and
Pliant agree to a different treatment, on the Effective Date, or as soon as
practicable after the Effective Date, each Holder of an Allowed Interest shall
receive as follows:

  (a)   Class 9: Pliant Preferred Stock Interests. Each Holder of a Preferred
Stock Interest shall have its Interest cancelled, annulled and extinguished on
the Effective Date, and the Holders of Pliant Preferred Stock Interests shall
not receive or retain any property under this Plan on account of such Pliant
Preferred Stock Interests.     (b)   Class 10: Pliant Outstanding Common Stock
Interests. Each Holder of a Pliant Outstanding Common Stock Interest shall have
its Interest cancelled, annulled and extinguished on the Effective Date, and the
Holders of Pliant Outstanding Common Stock Interests shall not receive or retain
any property under this Plan on account of such Pliant Outstanding Common Stock
Interests.     (c)   Class 11: Subsidiary Interests. For the deemed benefit of
the Holders of the New Common Stock, Reorganized Pliant and the other
Reorganized Debtors shall retain their Subsidiary Interests.

     3.4. Special Provision Regarding Unimpaired Claims. Except as otherwise
explicitly provided in this Plan, nothing shall affect the Debtors’ or the
Reorganized Debtors’ rights and defenses, both legal and equitable, with respect
to any Unimpaired Claims, including, but not limited to, all rights with respect
to legal and equitable defenses to setoffs or recoupments against Unimpaired
Claims.
ARTICLE IV
ACCEPTANCE OR REJECTION OF THE PLAN
     4.1. Acceptance by an Impaired Class. In accordance with section 1126(c) of
the Bankruptcy Code and except as provided in section 1126(e) of the Bankruptcy
Code, an Impaired Class of Claims shall have accepted this Plan if this Plan is
accepted by the Holders of at least two-thirds (2/3) in dollar amount and more
than one-half (1/2) in number of the Allowed Claims of such Class that have
timely and properly voted to accept or reject this Plan. In accordance with
section 1126(d) of the Bankruptcy Code and except as provided in section 1126(e)
of the Bankruptcy Code, an Impaired Class of Interests shall have accepted this
Plan if this Plan is accepted by Holders of at least two-thirds (2/3) in amount
of Allowed Interests of such Class that have timely and properly voted to accept
or reject this Plan.
     4.2. Presumed Acceptances by Unimpaired Classes. Classes 1, 2, 3 and 11 are
Unimpaired by this Plan. Under section 1126(f) of the Bankruptcy Code, Holders
of such Claims are conclusively presumed to accept this Plan, and thus the votes
of the Holders of such Claims will not be solicited.
     4.3. Presumed Rejection by Impaired Classes. Classes 8, 9 and 10 are
Impaired by this Plan, and Holders of Claims and Interests in Classes 8, 9 and
10 will not receive or retain

21



--------------------------------------------------------------------------------



 



any property under this Plan on account of such Interests. Under section 1126(g)
of the Bankruptcy Code, Holders of such Interests are conclusively presumed to
reject this Plan, and thus the votes of the Holders of such Interests will not
be solicited.
     4.4. Summary of Classes Voting on this Plan. As a result of the provisions
of sections 4.1, 4.3 and 4.4 of this Plan, only the votes of Holders of Claims
in Classes 4, 5 and 6 will be solicited with respect to this Plan.
ARTICLE V
MEANS FOR IMPLEMENTATION OF THE PLAN
     5.1. Non-Substantive Consolidation. The Plan is a joint plan that does not
provide for substantive consolidation of the Debtors’ estates, and on the
Effective Date, the Debtors’ estates shall not be deemed to be substantively
consolidated for purposes hereof. Except as specifically set forth herein,
nothing in this Plan or the Disclosure Statement shall constitute or be deemed
to constitute an admission that any one of the Debtors is subject to or liable
for any claim against any other Debtor. Additionally, claimants holding Claims
against multiple Debtors, to the extent Allowed in each Debtor’s case, will be
treated as a separate claim against each Debtor’s estate, provided, however,
that no Holder shall be entitled to receive more than payment in full of its
Allowed Claim (plus postpetition interest, if and to the extent provided in this
Plan), and such Claims will be administered and treated in the manner provided
in this Plan.
     5.2. Reorganized Pliant Securities.

  (a)   Issuance of New Common Stock and Warrants. On the Effective Date,
Reorganized Pliant shall issue [                    ] shares of New Common Stock
and, to the extent that Class 5 votes to accept the plan, [     ] New Warrants
for distribution in accordance with the terms of this Plan. The New Common Stock
and New Warrants shall not be registered under the Securities Act of 1933, as
amended, and shall not be listed for public trading on any securities exchange.
Distribution of such New Common Stock and New Warrants shall be made by delivery
of one or more certificates representing such shares or warrants as described
herein or made by means of book-entry exchange through the facilities of the DTC
in accordance with the customary practices of the DTC, as and to the extent
practicable, as provided in Section 6.5 hereof. The Certificate of
Incorporation, substantially in the form of Exhibit 5.4(a)(1) hereto, sets forth
the rights and preferences of the New Common Stock. The New Warrant Agreement,
substantially in the form attached hereto as Exhibit 5.2(c), sets forth the
rights and preferences of the New Warrants.     (b)   Reorganized Pliant
Shareholders Agreement. On the Effective Date, Reorganized Pliant and the
holders of New Common Stock shall enter into the Reorganized Pliant Shareholders
Agreement substantially in the form set forth in Exhibit 5.2(b). The Reorganized
Pliant Shareholders Agreement shall be binding on all parties receiving New
Common Stock

22



--------------------------------------------------------------------------------



 



      regardless of whether such parties execute the Reorganized Pliant
Shareholders Agreement. Registration rights, including any registration rights
agreement, if any, will be disclosed in an exhibit to this Plan to be filed
three (3) business days prior to the objection deadline established with respect
to the Disclosure Statement and shall be in form and substance reasonably
acceptable to the Ad Hoc Committee of First Lien Noteholders and Pliant.     (c)
  New Warrant Agreement. On the Effective Date, Reorganized Pliant and the
Holders of New Warrants shall enter into the New Warrant Agreement substantially
in the form set forth in Exhibit 5.2(c). The New Warrant Agreement shall be
binding on all parties receiving New Warrants regardless of whether such parties
execute the New Warrant Agreement.

     5.3. Continued Corporate Existence and Vesting of Assets in the Reorganized
Debtors. After the Effective Date the Reorganized Debtors shall continue to
exist as separate corporate entities in accordance with the applicable law in
the respective jurisdiction in which they are incorporated and pursuant to their
respective certificates or articles of incorporation and by-laws in effect prior
to the Effective Date, except to the extent such certificates or articles of
incorporation and by-laws are to be amended pursuant to the terms of this Plan.
Notwithstanding anything to the contrary in this Plan, the Reinstated Claims and
Interests of a particular Debtor or Reorganized Debtor shall remain the
obligations solely of such Debtor or Reorganized Debtor following the Effective
Date and shall not become obligations of any other Debtor or Reorganized Debtor
by virtue of this Plan, the Chapter 11 Cases, or otherwise. Except as otherwise
provided in this Plan, on and after the Effective Date, all property of the
Estates of the Debtors, including all claims, rights and causes of action and
any property acquired by the Debtors or the Reorganized Debtors under or in
connection with this Plan, shall vest in the Reorganized Debtors free and clear
of all Claims, liens, charges, other encumbrances and Interests. On and after
the Effective Date, the Reorganized Debtors may operate their businesses and may
use, acquire and dispose of property and compromise or settle any Claims without
supervision of or approval by the Bankruptcy Court and free and clear of any
restrictions of the Bankruptcy Code or the Bankruptcy Rules, other than
restrictions expressly imposed by this Plan or the Confirmation Order. Without
limiting the foregoing, the Reorganized Debtors may pay the charges that they
incur on or after the Effective Date for professionals’ fees, disbursements,
expenses or related support services without application to the Bankruptcy
Court.
     5.4. Corporate Governance, Directors, Officers and Corporate Action.

  (a)   Certificates or Articles of Incorporation and By-Laws. The certificates
or articles of incorporation and by-laws of the Debtors shall be amended as
necessary to satisfy the provisions of this Plan and the Bankruptcy Code. After
the Effective Date, the Reorganized Debtors may amend and restate their
certificates or articles of incorporation and by-laws as permitted by applicable
law. In addition, prior to or on the Effective Date or as soon as reasonably
practicable thereafter, the Certificate of Incorporation and By-Laws of
Reorganized Pliant, substantially in the form as set forth in Exhibits 5.4(a)(1)
and 5.4(a)(2), respectively, to this Plan, shall go into

23



--------------------------------------------------------------------------------



 



      effect and shall (i) include, among other things, pursuant to section
1123(a)(6) of the Bankruptcy Code, a provision prohibiting the issuance of
non-voting equity securities, but only to the extent required by section
1123(a)(6) of the Bankruptcy Code; and (ii) authorize the issuance of the New
Common Stock.     (b)   Directors and Officers of the Reorganized Debtors.
Subject to any requirement of Bankruptcy Court approval pursuant to section
1129(a)(5) of the Bankruptcy Code, on the Effective Date, the existing initial
directors and officers of Reorganized Pliant shall be the persons identified in
Exhibit 5.4(b), to be provided in the Plan Supplement. On the Effective Date,
the board of directors of Reorganized Pliant shall have five (5) members, one
(1) of whom shall be Pliant’s chief executive officer and four (4) of whom shall
be designated by the Ad Hoc Committee of First Lien Noteholders. Thereafter, the
Certificate of Incorporation shall govern the designation of directors. In
addition, the boards of directors of the other Reorganized Debtors shall be
comprised of members of the board of directors of Reorganized Pliant, or such
other persons as are designated by the board of directors of Reorganized Pliant.
Pursuant to section 1129(a)(5), the Debtors will disclose in Exhibit 5.4(b), to
be provided in the Plan Supplement, the identity and affiliations of any person
proposed to serve on the initial board of directors of Reorganized Pliant, and
to the extent such person is an insider other than by virtue of being a
director, the nature of any compensation for such person. Each such director and
officer shall serve from and after the Effective Date pursuant to the terms of
the Certificate of Incorporation, the other constituent documents of the
Reorganized Debtors, and applicable law. Each member of the current board of
directors of each of the Debtors will be deemed to have resigned on the
Effective Date.     (c)   Corporate Action. On the Effective Date, the adoption
of the Certificate of Incorporation or similar constituent documents, the
adoption of the By- Laws, the selection of directors and officers for
Reorganized Pliant and each other Reorganized Debtor, and all other actions
contemplated by this Plan shall be authorized and approved in all respects
(subject to the provisions of this Plan). All matters provided for in this Plan
involving the corporate structure of the Debtors or the Reorganized Debtors, and
any corporate action required by the Debtors or the Reorganized Debtors in
connection with this Plan, shall be deemed to have timely occurred in accordance
with applicable law and shall be in effect, without any requirement of further
action by the security holders or directors of the Debtors or the Reorganized
Debtors. On the Effective Date, the appropriate officers of Reorganized Pliant
and/or the other Reorganized Debtors and members of the boards of directors of
Reorganized Pliant and/or the other Reorganized Debtors are authorized and
directed to issue, execute and deliver the agreements, documents, securities and
instruments contemplated by this Plan in the name of and on behalf of the
Reorganized Pliant and/or the other Reorganized Debtors.

24



--------------------------------------------------------------------------------



 



     5.5. Cancellation of Notes, Instruments, Debentures, Preferred Stock,
Pliant Outstanding Common Stock and Other Pliant Outstanding Common Stock
Interests. On the Effective Date, except as otherwise provided for herein, all
(a) First Lien Notes, Second Lien Notes, Senior Subordinated Notes, Series AA
Preferred Stock, Series M Preferred Stock, Pliant Outstanding Common Stock
Interests, and any other notes, bonds (with the exception of surety bonds
outstanding), indentures (including the First Lien Notes Indenture, the Second
Lien Notes Indenture and the Senior Subordinated Notes Indenture), stockholders
agreements, registration rights agreements, repurchase agreements and repurchase
arrangements, or other instruments or documents evidencing or creating any
indebtedness or obligations of a Debtor that relate to Claims or Interests that
are Impaired under this Plan shall be cancelled, and (b) the obligations of the
Debtors under any agreements, stockholders agreements, registration rights
agreements, repurchase agreements and repurchase arrangements, indentures
(including the First Lien Notes Indenture, the Second Lien Notes Indenture and
the Senior Subordinated Notes Indenture) or certificates of designation
governing the First Lien Notes, Second Lien Notes, Senior Subordinated Notes,
Series AA Preferred Stock, Series M Preferred Stock, Pliant Outstanding Common
Stock Interests, and any other notes, bonds, indentures, or other instruments or
documents evidencing or creating any Claims or Interests against a Debtor that
relate to Claims or Interests that are Impaired under this Plan shall be
discharged; provided, however, that the First Lien Notes Indenture, Second Lien
Notes Indenture and Senior Subordinated Notes Indenture shall continue in effect
to the extent necessary to allow the Reorganized Debtors and the Prepetition
Indenture Trustees to make distributions pursuant to this Plan on account of
First Lien Notes Claims, Second Lien Notes Claims, and Senior Subordinated Notes
Claims; and provided, further, however, that Pliant’s indemnification
obligations with respect to the First Lien Notes Indenture Trustee under the
First Lien Notes Indenture shall survive notwithstanding the cancellation of the
First Lien Notes Indenture. As of the Effective Date, all Series AA Preferred
Stock, Series M Preferred Stock, and Pliant Outstanding Common Stock Interests
that have been authorized to be issued but that have not been issued shall be
deemed cancelled and extinguished without any further action of any party.
     5.6. Cancellation of Liens. Except as otherwise provided in the Plan, on
the Effective Date, any Lien securing any Secured Claim (other than a Lien
securing a Claim that is Reinstated pursuant to Section 3.2(b) hereof shall be
deemed released and the Holder of such Secured Claim shall be authorized and
directed to release any collateral or other property of any Debtor (including
any cash collateral) held by such Holder and to take such actions as may be
requested by the Debtors (or the Reorganized Debtors, as the case may be) to
evidence the release of such Lien, including the execution, delivery, and filing
or recording of such releases as may be requested by the Debtors (or the
Reorganized Debtors, as the case may be).
     5.7. Issuance of New Securities and Related Matters.

  (a)   Issuance of New Securities. On or as soon as reasonably practicable
after the Effective Date, Reorganized Pliant and the Reorganized Debtors shall
issue all instruments, certificates and other documents, including the New
Common Stock and New Warrants, required to be issued or distributed

25



--------------------------------------------------------------------------------



 



      pursuant to this Plan without further act or action under applicable law,
regulation, order or rule. The issuance of the New Common Stock and New Warrants
and the distribution thereof under this Plan shall be exempt from registration
under applicable securities laws pursuant to section 1145(a) of the Bankruptcy
Code. Without limiting the effect of section 1145 of the Bankruptcy Code, all
documents, agreements and instruments entered into on or as of the Effective
Date contemplated by or in furtherance of this Plan, including, without
limitation, the Exit Facility Credit Agreement, Reorganized Pliant Shareholders
Agreement, New Warrant Agreement and any other agreement entered into in
connection with the foregoing, shall become effective and binding in accordance
with their respective terms and conditions upon the parties thereto.     (b)  
Distribution of the New Common Stock and New Warrants and Enforcement of the
Reorganized Pliant Shareholders Agreement and New Warrant Agreement. On or as
soon as reasonably practicable after the Effective Date, all of the shares of
the New Common Stock and all of the New Warrants to which any Holder of a Claim
in Classes 4, 5, and 6 shall become entitled pursuant to this Plan shall be
issued in the name of such Holder or DTC or its nominee or nominees in
accordance with DTC’s book-entry exchange procedures, as contemplated by section
6.5(b) hereof, subject to the terms and conditions of the Reorganized Pliant
Shareholders Agreement, New Warrant Agreement, and the other terms and
conditions of this Plan. In the period pending distribution of the New Common
Stock and New Warrants to any Holder of a Class 4, 5, and 6 Claim, such Holder
shall be bound by, have the benefit of and be entitled to enforce the terms and
conditions of the Reorganized Pliant Shareholders Agreement and the New Warrant
Agreement (each to the extent applicable) and shall be entitled to exercise any
voting rights and receive any dividends or other distributions payable in
respect of such Holder’s New Common Stock and New Warrants (including, receiving
any proceeds of any permitted transfer of such New Common Stock and New
Warrants), and to exercise all other rights in respect of the New Common Stock
and New Warrants (so that such Holder shall be deemed for tax purposes to be the
owner of the New Common Stock and New Warrants issued in the name of such
Holder, as applicable).

     5.8. Exit Financing. On the Effective Date, without any requirement of
further action by security holders or directors of the Debtors or the
Reorganized Debtors, the Reorganized Debtors shall be authorized and directed to
enter into the Exit Facility Credit Agreement, as well as any notes, documents
or agreements in connection therewith, including, without limitation, any
documents required in connection with the creation or perfection of the liens on
the Exit Facility collateral.
     5.9. Management Equity Incentive Plan. On the Effective Date, the
Management Equity Incentive Plan shall be implemented and shall be substantially
in the form of Exhibit 5.9 hereto.

26



--------------------------------------------------------------------------------



 



     5.10. Sources of Cash for Plan Distributions. Except as otherwise provided
in this Plan or the Confirmation Order, all Cash necessary for the Reorganized
Debtors to make payments pursuant to this Plan may be obtained from existing
Cash balances, the operations of the Debtors and the Reorganized Debtors, sales
of assets or the Exit Facility Credit Agreement. The Reorganized Debtors may
also make such payments using Cash received from their subsidiaries through the
Reorganized Debtors’ consolidated cash management systems.
     5.11. Cram-Down. If any Impaired Class fails to accept this Plan by the
requisite statutory majorities, the Debtors reserve the right (i) to confirm
this Plan by a “cram-down” of such non-accepting Class pursuant to section
1129(b) of the Bankruptcy Code and (ii) to propose any modifications to this
Plan and to confirm this Plan as modified, without re-solicitation, to the
extent permitted by the Bankruptcy Code.
     5.12. Additional Transactions Authorized Under this Plan. On or prior to
the Effective Date, the Debtors shall be authorized to take any such actions as
may be necessary or appropriate to Reinstate Claims or Interests or render
Claims or Interests not Impaired, as provided for under the Plan.
     5.13. Success Bonus Payments. On the Effective Date, Reorganized Pliant
shall pay success bonus payments to a limited number of officers and other key
employees of the Reorganized Debtors who are and have been principally
responsible for the reorganization efforts in order to incentivize such key
employees to enable the Debtors to emerge from chapter 11 and achieve the
Debtors’ goals expeditiously and in a manner consistent with the Plan. The
success bonus plan shall contain terms substantially as set forth in
Exhibit 5.13 hereto and be in form and substance reasonably acceptable to the Ad
Hoc Committee of First Lien Noteholders.
     5.14. Comprehensive Settlement of Claims and Controversies. Pursuant to
Bankruptcy Rule 9019 and in consideration for the distributions and other
benefits provided under the Plan, the provisions of the Plan will constitute a
good faith compromise and settlement of all Claims or controversies relating to
the rights that a holder of a Claim or Interest may have with respect to any
Allowed Claim or Allowed Interest or any distribution to be made pursuant to the
Plan on account of any Allowed Claim or Allowed Interest. The entry of the
Confirmation Order will constitute the Bankruptcy Court’s approval, as of the
Effective Date, of the compromise or settlement of all such claims or
controversies and the Bankruptcy Court’s finding that all such compromises or
settlements are in the best interests (x) of the Debtors, the Reorganized
Debtors and their respective Estates and property, and (y) Claim and Interest
holders, and are fair, equitable and reasonable.
ARTICLE VI
PROVISIONS GOVERNING DISTRIBUTIONS
     6.1. Distributions for Claims or Interests Allowed as of the Initial
Distribution Date. Unless the Holder of an Allowed Claim against the Debtors and
the Debtors or the Reorganized Debtors agrees to a different distribution date
or except as otherwise provided herein or as ordered by the Bankruptcy Court,
distributions to be made on account of Claims that are Allowed as of the
Effective Date shall be made on the Initial Distribution Date or as soon

27



--------------------------------------------------------------------------------



 



thereafter as is practicable. Notwithstanding the date on which any distribution
of New Common Stock or New Warrants is actually made to a Holder of a Claim that
is an Allowed Claim on the Effective Date, as of the date of the distribution
such Holder shall be deemed to have the rights of a holder of such securities
distributed as of the Effective Date. Any payment or distribution required to be
made under this Plan on a day other than a Business Day shall be made on the
next succeeding Business Day.
     6.2. Interest on Claims. Except as otherwise specifically provided for in
this Plan, the Confirmation Order or other order of the Bankruptcy Court
(including, without limitation, the Final DIP Order), or required by applicable
bankruptcy or non-bankruptcy law, postpetition interest shall not accrue or be
paid on any Claims, and no Holder of a Claim shall be entitled to interest
accruing on or after the Petition Date on any Claim.
     6.3. Distributions by Disbursing Agent. Other than as specifically set
forth in this Plan, the Disbursing Agent shall make all distributions required
to be made under this Plan. Distributions on account of the First Lien Notes
Claims and, to the extent necessary, Second Lien Notes Claims and Senior
Subordinated Notes Claims, shall be made in accordance with the First Lien Notes
Indenture, Second Lien Notes Indenture, and Senior Subordinated Notes Indenture,
as applicable, or in accordance with this Plan where such indenture is silent.
Reorganized Pliant and/or the other Reorganized Debtors may act as Disbursing
Agent or may employ or contract with other entities to assist in or make the
distributions required by this Plan.
     6.4. Delivery of Distributions and Undeliverable or Unclaimed
Distributions. The following terms shall govern the delivery of distributions
and undeliverable or unclaimed distributions with respect to Claims.

  (a)   Delivery of Distributions in General. Distributions to Holders of
Allowed Claims shall be made at the addresses set forth in the Debtors’ records
unless such addresses are superseded by proofs of claim or interests or
transfers of claim filed pursuant to Bankruptcy Rule 3001.     (b)  
Undeliverable and Unclaimed Distributions.

  (i)   Holding and Investment of Undeliverable and Unclaimed Distributions. If
the distribution to any Holder of an Allowed Claim is returned to Reorganized
Pliant, the other Reorganized Debtors or the Disbursing Agent as undeliverable
or is otherwise unclaimed, no further distributions shall be made to such Holder
unless and until the Reorganized Debtors or the Disbursing Agent is notified in
writing of such Holder’s then current address.     (ii)   Failure to Claim
Undeliverable Distributions. Any Holder of an Allowed Claim that does not assert
a claim pursuant to this Plan for an undeliverable or unclaimed distribution
within one (1) year after the Effective Date shall be deemed to have forfeited
its claim for such undeliverable or unclaimed distribution and shall be forever
barred and enjoined from asserting any such claim for an

28



--------------------------------------------------------------------------------



 



      undeliverable or unclaimed distribution against the Debtors or their
Estates or the Reorganized Debtors or their property. In such cases, any Cash
for distribution on account of such claims for undeliverable or unclaimed
distributions shall become the property of the Estates and the Reorganized
Debtors free of any restrictions thereon and notwithstanding any federal or
state escheat laws to the contrary. Any New Common Stock or New Warrants held
for distribution on account of such Claim shall be canceled and of no further
force or effect. Nothing contained in this Plan shall require any Disbursing
Agent, including, but not limited to, the Reorganized Debtors, to attempt to
locate any Holder of an Allowed Claim.

     6.5. Record Date for Distributions.

  (a)   The Reorganized Debtors and the Disbursing Agent will have no obligation
to recognize the transfer of, or the sale of any participation in, any Allowed
Claim that occurs after the close of business on the Distribution Record Date,
and will be entitled for all purposes herein to recognize and distribute only to
those Holders of Allowed Claims that are Holders of such Claims, or participants
therein, as of the close of business on the Distribution Record Date. The
Reorganized Debtors and the Disbursing Agent shall instead be entitled to
recognize and deal for all purposes under this Plan with only those record
holders stated on the official claims register as of the close of business on
the Distribution Record Date.     (b)   Distributions of New Common Stock and
New Warrants to Holders of First Lien Note Claims, Second Lien Note Claims and
Senior Subordinated Note Claims administered by the respective Prepetition
Indenture Trustee shall be made by means of book-entry exchange through the
facilities of the DTC in accordance with the customary practices of the DTC, as
and to the extent practicable. In connection with such book-entry exchange, each
Prepetition Indenture Trustee shall deliver instructions to the DTC instructing
the DTC to effect distributions on a Pro Rata basis as provided under the Plan
with respect to such Claims upon which such Prepetition Indenture Trustee acts
as trustee.

     6.6. Allocation of Plan Distributions Between Principal and Interest.
Except as otherwise expressly provided in this Plan, to the extent that any
Allowed Claim entitled to a distribution under this Plan is comprised of
indebtedness and accrued but unpaid interest thereon, such distribution shall,
for all income tax purposes, be allocated to the principal amount of the Claim
first and then, to the extent that the consideration exceeds the principal
amount of the Claim, to the portion of such Claim representing accrued but
unpaid interest.
     6.7. Means of Cash Payment. Payments of Cash made pursuant to this Plan
shall be in U.S. dollars and shall be made, at the option and in the sole
discretion of Reorganized Pliant or

29



--------------------------------------------------------------------------------



 



the other Reorganized Debtors, by (a) checks drawn on or (b) wire transfer from
a bank selected by Reorganized Pliant or the other Reorganized Debtors. Cash
payments to foreign creditors may be made, at the option of Reorganized Pliant
or the other Reorganized Debtors, in such funds and by such means as are
necessary or customary in a particular foreign jurisdiction.
     6.8. Withholding and Reporting Requirements. In connection with this Plan
and all distributions thereunder, Reorganized Pliant and the other Reorganized
Debtors shall comply with all withholding and reporting requirements imposed by
any federal, state, local or foreign taxing authority, and all distributions
hereunder shall be subject to any such withholding and reporting requirements.
The Reorganized Debtors shall be authorized to take any and all actions that may
be necessary or appropriate to comply with such withholding and reporting
requirements. All persons holding Claims or Interests shall be required to
provide any information necessary to effect information reporting and the
withholding of such taxes. Notwithstanding any other provision of this Plan,
(a) each Holder of an Allowed Claim that is to receive a distribution pursuant
to this Plan shall have sole and exclusive responsibility for the satisfaction
and payment of any tax obligations imposed by any governmental unit, including
income, withholding and other tax obligations, on account of such distribution
and (b) no distribution shall be made to or on behalf of such Holder pursuant to
this Plan unless and until such Holder has made arrangements satisfactory to the
Reorganized Debtors for the payment and satisfaction of such tax obligations.
     6.9. Setoffs. Reorganized Pliant and the Reorganized Debtors may, pursuant
to section 553 of the Bankruptcy Code or applicable nonbankruptcy laws, but
shall not be required to, set off against any Claim, the payments or other
distributions to be made pursuant to this Plan in respect of such Claim, or
claims of any nature whatsoever that the Debtors or the Reorganized Debtors may
have against the Holder of such Claim; provided, however, that neither the
failure to do so nor the allowance of any Claim hereunder shall constitute a
waiver or release by the Reorganized Debtors of any such claim that the Debtors
or the Reorganized Debtors may have against such Holder.
     6.10. Fractional Shares. No fractional shares of New Common Stock and no
fractional New Warrants shall be distributed. Where a fractional share would
otherwise be called for, the actual issuance shall reflect a rounding up (in the
case of more than .50) of such fraction to the nearest whole share of New Common
Stock or a rounding down of such fraction (in the case of .50 or less than .50)
to the nearest whole share of New Common Stock. The total number of shares of
New Common Stock and the total number of New Warrants to be distributed pursuant
to the Plan shall be adjusted as necessary to account for the rounding provided
for herein.
ARTICLE VII
TREATMENT OF EXECUTORY CONTRACTS, UNEXPIRED LEASES AND PENSION
PLANS
     7.1. Assumption of Executory Contracts and Unexpired Leases. On the
Effective Date, all executory contracts or unexpired leases of the Debtors will
be deemed assumed in accordance with, and subject to, the provisions and
requirements of sections 365 and 1123 of the Bankruptcy Code, unless such
executory contract or unexpired lease (i) was previously assumed

30



--------------------------------------------------------------------------------



 



or rejected by the Debtors, (ii) previously expired or terminated pursuant to
its own terms, or (iii) is an executory contract that is set forth on
Exhibit 7.1 or Exhibit 12.6 hereto, which shall be filed with the Plan
Supplement. Entry of the Confirmation Order by the Bankruptcy Court shall
constitute approval of such assumptions pursuant to sections 365(a) and 1123 of
the Bankruptcy Code. Each executory contract and unexpired lease assumed
pursuant to this Article VII shall revest in and be fully enforceable by the
respective Reorganized Debtor in accordance with its terms, except as modified
by the provisions of this Plan, or any order of the Bankruptcy Court authorizing
and providing for its assumption or applicable federal law.
     7.2. Cure of Defaults of Assumed Executory Contracts and Unexpired Leases.
Any monetary amounts by which each executory contract and unexpired lease to be
assumed is in default shall be satisfied, pursuant to section 365(b)(1) of the
Bankruptcy Code, by payment of the default amount in Cash on the Effective Date
or on such other terms as the parties to each such executory contract or
unexpired lease may otherwise agree. In the event of a dispute regarding (a) the
amount of any cure payments, (b) the ability of the Reorganized Debtors or any
assignee to provide “adequate assurance of future performance” (within the
meaning of section 365 of the Bankruptcy Code) under the contract or lease to be
assumed or (c) any other matter pertaining to assumption, the cure payments
required by section 365(b)(1) of the Bankruptcy Code shall be made following the
entry of a Final Order resolving the dispute and approving the assumption.
Pending the Bankruptcy Court’s ruling on such motion, the executory contract or
unexpired lease at issue shall be deemed assumed by the Debtors unless otherwise
ordered by the Bankruptcy Court.
     7.3. Post-Petition Contracts and Leases. All contracts, agreements and
leases that were entered into by the Debtors or assumed by the Debtors after the
Petition Date shall be deemed assigned by the Debtors to the Reorganized Debtors
on the Effective Date.
     7.4. Retiree Benefits and Pension Plans. In furtherance of, and without in
any way limiting, section 12.6, from and after the Effective Date the Debtors
shall assume the obligation and shall continue to make the payment of all
retiree benefits (if any), as that term is defined in Bankruptcy Code section
1114, at the level established pursuant to subsection (e)(1)(B) or (g) of said
section 1114, at any time prior to the Confirmation Date, for the duration of
the period (if any) that the Debtors are obligated to provide such benefits. In
addition, notwithstanding anything in this Plan to the contrary, the Pension
Plans shall become obligations of the Reorganized Debtors and shall otherwise be
unaffected by confirmation of this Plan, and such Claims shall not be discharged
or released or otherwise affected by this Plan or by these proceedings.
ARTICLE VIII
PROVISIONS FOR RESOLVING DISPUTED CLAIMS
AND DISPUTED INTERESTS
     8.1. Objections to and Estimation of Claims. Only the Debtors, the
Reorganized Debtors or the Disbursing Agent may object to the allowance of any
Claim or Administrative Expense Claim. After the Effective Date, the Reorganized
Debtors shall be accorded the power and authority to allow or settle and
compromise any Claim without notice to any other party, or

31



--------------------------------------------------------------------------------



 



approval of, or notice to the Bankruptcy Court. In addition, the Debtors or the
Reorganized Debtors may, at any time, request that the Bankruptcy Court estimate
any contingent or unliquidated Claim pursuant to section 502(c) of the
Bankruptcy Code regardless of whether the Debtors or Reorganized Debtors have
previously objected to such Claim. Unless otherwise ordered by the Bankruptcy
Court, the Debtors or Reorganized Debtors shall serve and file any objections to
Claims and Interests as soon as practicable, but in no event later than
(a) ninety (90) days after the Effective Date or (b) such later date as may be
determined by the Bankruptcy Court upon a motion which may be made without
further notice or hearing.
     8.2. No Distributions Pending Allowance. Notwithstanding any other
provision in this Plan, no payments or distributions shall be made with respect
to all or any portion of a Disputed Claim unless and until all objections to
such Disputed Claim have been settled or withdrawn or have been determined by
Final Order and the Disputed Claim, or some portion thereof, has become an
Allowed Claim.
     8.3. Disputed Claim Reserve. On, or as soon as practicable after, the
Initial Distribution Date, the Reorganized Debtors shall transmit to the
Disputed Claim Reserve the Reserved New Warrant Pool. The Disbursing Agent shall
reserve from the Reserved New Warrant Pool for the account of each Holder of a
Class 5 Disputed Claim New Warrants that would otherwise be distributable to
such Holder on the Initial Distribution Date in accordance with the Plan were
such Disputed Claim an Allowed Claim (in the Face Amount thereof) as of the
Effective Date. At all times after the Initial Distribution Date, the Holders of
Class 5 Disputed Claims shall have the sole right to the Reserved New Warrant
Pool in the Disputed Claim Reserve, and the Disbursing Agent shall not disburse
or distribute any portion of such pool to any Person prior to the Final
Distribution Date (subject to section 8.5 hereof) other than to Holders of
Class 5 Disputed Claims that become Allowed in accordance with the terms of this
Plan subsequent to the Effective Date, without further order of the Court.
     8.4. Distributions on Account of Disputed Claims Once They Are Allowed. On
each Quarterly Distribution Date, the Disbursing Agent shall make distributions
from the Disputed Claim Reserve to each Holder of a Class 5 Disputed Claim that
has become an Allowed Claim during the preceding calendar quarter. Such
distributions shall be a number of New Warrants equal to the product of (a) the
number of New Warrants remaining in the Disputed Claims Reserve and (b) such
Holder’s Allowed Claim Percentage.
     8.5. Final Distributions from the Disputed Claim Reserve. On the Final
Distribution Date, the Disbursing Agent shall distribute the Excess New Warrant
Pool, if any, from the Disputed Claim Reserve to Holders of Allowed Claims in
Classes 5 and 6 pursuant to section 3.2(e) and (f) of the Plan. If the aggregate
number of New Warrants remaining in the Excess New Warrant Pool as of the Final
Distribution Date is insufficient for purposes of making New Warrant
distributions on a Pro Rata basis as set forth in section 3.2(e) and (f), then,
for purposes of administrative convenience, such New Warrants shall revert to
the Reorganized Pliant free of any restrictions thereon.
ARTICLE IX
CONFIRMATION AND CONSUMMATION OF THE PLAN

32



--------------------------------------------------------------------------------



 



     9.1. Conditions to Effective Date. The Plan shall not become effective and
the Effective Date shall not occur unless and until the following conditions
shall have been satisfied or waived in accordance with section 9.2 of this Plan:

  (a)   The Confirmation Order confirming this Plan shall have been entered by
the Bankruptcy Court and there shall not be a stay or injunction (or similar
prohibition) in effect with respect thereto.     (b)   The Canadian Confirmation
Order confirming this Plan shall have been entered by the Canadian Court and
there shall not be a stay or injunction (or similar prohibition) in effect with
respect thereto.     (c)   The Exit Facility Credit Agreement and all related
documents provided for therein or contemplated thereby shall have been duly and
validly executed and delivered by all parties thereto, all conditions precedent
thereto shall have occurred or shall have been satisfied and all proceeds of the
Exit Facility shall be made available to the Reorganized Debtors to fund
distributions hereunder.     (d)   The Certificate of Incorporation and By-Laws
and the amended certificates or articles of incorporation of the Debtors, as
necessary, shall have been adopted and filed with the applicable authorities of
the relevant jurisdictions of incorporation and shall have become effective in
accordance with such jurisdictions’ corporation laws.     (e)   All
authorizations, consents, certifications, approvals, rulings, no-action letters,
opinions or other documents or actions required by any law, regulation or order
to be received or to occur in order to implement this Plan on the Effective Date
shall have been obtained or shall have occurred unless failure to do so will not
have a material adverse effect on Reorganized Pliant.     (f)   All other
documents and agreements necessary to implement this Plan on the Effective Date
shall have been duly and validly executed and delivered by all parties thereto
and all other actions required to be taken in connection with the Effective Date
shall have occurred or shall have been otherwise satisfied or waived.     (g)  
The Ad Hoc Committee Advisor Claims and First Lien Notes Indenture Trustee
Claims that were timely presented shall have been paid in full in Cash or the
Debtors shall have provided reasonably satisfactory evidence that such Claims
shall be paid from the proceeds of the Exit Facility.     (h)   All DIP Facility
Claims shall have been paid in full in Cash or the Debtors shall have provided
reasonably satisfactory evidence that such Claims shall be paid from the
proceeds of the Exit Facility.     (i)   The Lockup Agreement shall remain in
full force and effect and shall not have been terminated.

33



--------------------------------------------------------------------------------



 



     9.2. Waiver of Conditions. Each of the conditions set forth in section 9.1
of this Plan, with the exception of those conditions set forth in subsection
(c), may be waived in whole or in part by the Debtors, subject to the consent of
the Ad Hoc Committee of First Lien Noteholders, which consent shall not be
unreasonably withheld, after notice to the Bankruptcy Court and parties in
interest but without the need for a hearing.
     9.3. Effect of Non-Occurrence of Conditions to Effective Date. If each of
the conditions specified in Section 9.1 has not been satisfied or waived in the
manner provided in Section 9.2, then: (i) the Confirmation Order shall be
vacated of no further force or effect; (ii) no distributions under the Plan
shall be made; (iii) the Debtors and all holders of Claims and Interests in the
Debtors shall be restored to the status quo ante as of the day immediately
preceding the Confirmation Date as though the Confirmation Date had never
occurred; and (iv) all of the Debtors’ obligations with respect to the Claims
and Interests shall remain unaffected by the Plan and nothing contained herein
shall be deemed to constitute a waiver or release of any Claims by or against
the Debtors or any other person or to prejudice in any manner the rights of the
Debtors or any person in any further proceedings involving the Debtors and the
Plan shall be deemed withdrawn. Upon such occurrence, the Debtors shall file a
written notification with the Bankruptcy Court and serve it upon such parties as
the Bankruptcy Court may direct.
ARTICLE X
EFFECT OF PLAN CONFIRMATION
     10.1. Binding Effect. Except as otherwise provided in section 1141(d)(3) of
the Bankruptcy Code and subject to the occurrence of the Effective Date, on and
after the Confirmation Date, the provisions of the Plan shall bind any holder of
a Claim against, or Interest in, the Debtors and such holder’s respective
successors and assigns, whether or not the Claim or Interest of such holder is
Impaired under the Plan and whether or not such holder has accepted the Plan.
     10.2. Exculpation and Releases.

  (a)   Exculpation. From and after the Effective Date, the Released Parties
shall neither have nor incur any liability to, or be subject to any right of
action by, any Holder of a Claim or an Interest, or any other party in interest,
or any of their respective agents, employees, representatives, financial
advisors, attorneys, or agents acting in such capacity, or affiliates, or any of
their successors or assigns, for any act or omission in connection with,
relating to, or arising out of, the Chapter 11 Cases, the CCAA Proceedings,
formulating, negotiating or implementing this Plan, the solicitation of
acceptances of this Plan, the pursuit of confirmation of this Plan, the
confirmation of this Plan, the consummation of this Plan or the administration
of this Plan or the property to be distributed under this Plan; provided,
however, that this section shall not apply to (x) obligations

34



--------------------------------------------------------------------------------



 



      under, and the contracts, instruments, releases, agreements, and documents
delivered, Reinstated or assumed under this Plan, and (y) any claims or causes
of action arising out of willful misconduct or gross negligence as determined by
a Final Order. Any of the Released Parties shall be entitled to rely, in all
respects, upon the advice of counsel with respect to their duties and
responsibilities under the Plan.     (b)   Releases by the Debtors. As of the
Effective Date, for good and valuable consideration, the adequacy of which is
hereby confirmed, the Debtors and Reorganized Debtors in their individual
capacities and as debtors-in-possession will be deemed to release and forever
waive and discharge all claims, obligations, suits, judgments, damages, demands,
debts, rights, causes of action and liabilities whether liquidated or
unliquidated, fixed or contingent, matured or unmatured, known or unknown,
foreseen or unforeseen, then existing or thereafter arising, in law, equity or
otherwise existing as of the Effective Date or thereafter that are based in
whole or part on any act, omission, transaction, event or other occurrence
taking place on or prior to the Effective Date in any way relating to the
Debtors, the Reorganized Debtors, the Chapter 11 Cases, the CCAA Proceedings,
this Plan or the Disclosure Statement, and that could have been asserted by or
on behalf of the Debtors or their Estates or the Reorganized Debtors against the
Released Parties; provided, however, that nothing in this section shall be
construed to release any party from willful misconduct or gross negligence as
determined by a Final Order.     (c)   Releases by Holders of Claims and
Interests. As of the Effective Date, to the fullest extent permitted by law,
each Holder of a Claim or Interest that votes to accept this Plan, or who,
directly or indirectly, is entitled to receive a distribution under the Plan,
including Persons entitled to receive a distribution via an attorney, agent,
indenture trustee or securities intermediary, shall in consideration for the
obligations of the Debtors and the Reorganized Debtors under this Plan and the
Cash and the securities, contracts, instruments, releases and other agreements
or documents to be delivered in connection with this Plan, be deemed to have
forever released, waived and discharged all claims, demands, debts, rights,
causes of action or liabilities (other than (x) the right to enforce the
obligations under, and the contracts, instruments, releases, agreements, and
documents delivered, Reinstated or assumed under this Plan, and (y) any claims
or causes of action arising out of willful misconduct or gross negligence as
determined by a Final Order), whether liquidated or unliquidated, fixed or
contingent, matured or unmatured, known or unknown, foreseen or unforeseen, then
existing or thereafter arising, in law, equity or otherwise, relating to the
Debtors, the Reorganized Debtors, the Chapter 11 Cases, the CCAA Proceedings,
this Plan or the Disclosure Statement, existing as of the Effective Date or
thereafter that are based in whole or part on any act, omission, transaction
event, or other occurrence taking place on or prior to the Effective Date,
against the Released Parties; provided,

35



--------------------------------------------------------------------------------



 



      however, that nothing in this section shall be construed to release any
party from willful misconduct or gross negligence as determined by a Final
Order; and provided, further, however, that each Holder of a Claim or Interest
that is entitled to vote on this Plan may elect by checking the appropriate box
provided on the Ballot not to grant the releases set forth in this section
10.2(c).     (d)   Injunction Related to Exculpation and Releases. All Persons
that have held, hold or may hold any liabilities released or exculpated pursuant
to this section 10.2 will be permanently enjoined from taking any of the
following actions against any Released Party or its property on account of such
released liabilities: (i) commencing, conducting or continuing in any manner,
directly or indirectly, any suit, action or other proceeding of any kind; (ii)
enforcing, levying, attaching, collecting or otherwise recovering by any manner
or means, directly or indirectly, any judgment, award, decree or order;
(iii) creating, perfecting or otherwise enforcing in any manner, directly or
indirectly, any lien; (iv) except as provided herein, asserting any setoff,
right of subrogation or recoupment of any kind, directly or indirectly, against
any obligation due a Released Party; and (v) commencing or continuing any
action, in any manner, in any place that does not comply with or is inconsistent
with the provisions of the Plan.     (e)   Survival of Indemnification
Obligations. The obligations of the Debtors to indemnify any past and present
directors, officers, agents, employees and representatives, pursuant to
certificates or articles of incorporation, by-laws, contracts and/or applicable
statutes, in respect of all actions, suits and proceedings against any of such
officers, directors, agents, employees and representatives, based upon any act
or omission related to service with or for or on behalf of the Debtors, shall
not be discharged or Impaired by confirmation or consummation of this Plan and
shall be assumed by the other Reorganized Debtors.     (f)   Discharge of Claims
and Termination of Interests. Except as otherwise provided herein or in the
Confirmation Order, all consideration distributed under this Plan shall be in
exchange for, and in complete satisfaction, settlement, discharge and release
of, all Claims and Interests (other than Unimpaired Claims under this Plan that
are Allowed Claims) of any nature whatsoever against the Debtors or any of their
Estates, assets, properties or interest in property, and regardless of whether
any property shall have been distributed or retained pursuant to this Plan on
account of such Claims and Interests. Upon the Effective Date, the Debtors shall
be deemed discharged and released under section 1141(d)(1)(A) of the Bankruptcy
Code from any and all Claims and Interests (other than Unimpaired Claims that
are Allowed Claims), including, but not limited to, demands and liabilities that
arose before the Effective Date, and all debts of the kind specified in section
502(g), 502(h) or 502(i) of the Bankruptcy Code, and the Pliant Outstanding
Common Stock Interests, Series AA Preferred Stock, Series M Preferred Stock,
First Ilien Notes, Second Lien Notes, and Senior Subordinated Notes shall be
terminated.

36



--------------------------------------------------------------------------------



 



  (g)   Preservation of Rights of Action and Settlement of Litigation Claims.
Except as otherwise provided in this Plan, the Confirmation Order, or in any
document, instrument, release or other agreement entered into in connection with
this Plan, in accordance with section 1123(b) of the Bankruptcy Code, the
Debtors and their Estates shall retain the Litigation Claims. The Reorganized
Debtors, as the successors in interest to the Debtors and the Estates, may
enforce, sue on, settle or compromise (or decline to do any of the foregoing)
any or all of the Litigation Claims. Notwithstanding the foregoing, the Debtors
and the Reorganized Debtors shall not file, commence or pursue any claim, right
or cause of action under section 547 of the Bankruptcy Code or seek to disallow
any Claim to the extent it may be avoidable thereunder.

     10.3. Injunction.

  (a)   Except as otherwise provided in this Plan or the Confirmation Order,
from and after the Effective Date all Persons who have held, hold or may hold
Claims against or Interests in the Debtors, are (i) permanently enjoined from
taking any of the following actions against the Estate(s), or any of their
property, on account of any such Claims or Interests and (ii) permanently
enjoined from taking any of the following actions against any of the Debtors,
the Reorganized Debtors or their property on account of such Claims or
Interests: (A) commencing or continuing, in any manner or in any place, any
action, or other proceeding; (B) enforcing, attaching, collecting or recovering
in any manner any judgment, award, decree or order; (C) creating, perfecting or
enforcing any lien or encumbrance; (D) asserting any right of setoff,
subrogation or recoupment of any kind and (E) commencing or continuing, in any
manner or in any place, any action that does not comply with or is inconsistent
with the provisions of this Plan; provided, however, that nothing contained
herein shall preclude such persons from exercising their rights pursuant to and
consistent with the terms of this Plan.     (b)   By accepting distributions
pursuant to this Plan, each Holder of an Allowed Claim will be deemed to have
specifically consented to the injunctions set forth in this section 10.3.

     10.4. Term of Bankruptcy Injunction or Stays. All injunctions or stays
provided for in the Chapter 11 Cases under section 105 or 362 of the Bankruptcy
Code, or otherwise, and in existence on the Confirmation Date, shall remain in
full force and effect until the Effective Date.
     10.5. Termination of Subordination Rights and Settlement of Related Claims.
The classification and manner of satisfying all Claims and Interests and the
respective distributions and treatments hereunder take into account and/or
conform to the relative priority and rights of

37



--------------------------------------------------------------------------------



 



the Claims and Interests in each Class in connection with the contractual, legal
and equitable subordination rights relating thereto whether arising under
contract, general principles of equitable subordination, section 510(b) of the
Bankruptcy Code or otherwise. All subordination rights that a holder of a Claim
or Interest may have with respect to any distribution to be made under the Plan
shall be discharged and terminated, and all actions related to the enforcement
of such subordination rights shall be enjoined permanently. Accordingly, except
as provided in Section 3.2(f) of the Plan, distributions under the Plan to
holders of Allowed Claims will not be subject to payment to a beneficiary of
such terminated subordination rights, or to levy, garnishment, attachment or
other legal process by a beneficiary of such terminated subordination rights.
ARTICLE XI
RETENTION OF JURISDICTION
          Pursuant to sections 105(c) and 1142 of the Bankruptcy Code and
notwithstanding entry of the Confirmation Order and the occurrence of the
Effective Date, the Bankruptcy Court will retain exclusive jurisdiction, subject
to section 12.21 of this Plan, over all matters arising out of, and related to,
the Chapter 11 Cases and this Plan to the fullest extent permitted by law,
including, among other things, jurisdiction to:

  (a)   allow, disallow, determine, liquidate, classify, estimate or establish
the priority or secured or unsecured status of any Claim or Interest, including
the resolution of any request for payment of any Administrative Expense Claim or
Priority Tax Claim and the resolution of any objections to the allowance or
priority of Claims or Interests;     (b)   grant or deny any applications for
allowance of compensation or reimbursement of expenses authorized pursuant to
the Bankruptcy Code or this Plan for periods ending on or before the Effective
Date;     (c)   resolve any matters related to the assumption or assumption and
assignment of any executory contract or unexpired lease to which any Debtor is a
party or with respect to which any Debtor or the Reorganized Debtor may be
liable and to hear, determine, and, if necessary, liquidate any Claims arising
therefrom;     (d)   ensure that distributions to Holders of Allowed Claims are
accomplished pursuant to the provisions of this Plan;     (e)   decide or
resolve any motions, adversary proceedings, contested or litigated matters and
any other matters and grant or deny any applications involving the Debtors that
may be pending on the Effective Date;     (f)   enter such orders as may be
necessary or appropriate to implement or consummate the provisions of this Plan
and all contracts, instruments, releases and other agreements or documents
created in connection with this Plan, the Disclosure Statement or the
Confirmation Order;

38



--------------------------------------------------------------------------------



 



  (g)   resolve any cases, controversies, suits or disputes that may arise in
connection with the consummation, interpretation, or enforcement of this Plan or
any contract, instrument, release or other agreement or document that is
executed or created pursuant to this Plan, or any entity’s rights arising from
or obligations incurred in connection with this Plan or such documents;     (h)
  approve any modification of this Plan before or after the Effective Date
pursuant to section 1127 of the Bankruptcy Code or approve any modification of
the Disclosure Statement, the Confirmation Order or any contract, instrument,
release or other agreement or document created in connection with this Plan, the
Disclosure Statement or the Confirmation Order, or remedy any defect or omission
or reconcile any inconsistency in any Bankruptcy Court order, this Plan, the
Disclosure Statement, the Confirmation Order or any contract, instrument,
release or other agreement or document created in connection with this Plan, the
Disclosure Statement or the Confirmation Order, in such manner as may be
necessary or appropriate to consummate this Plan;     (i)   hear and determine
all applications for compensation and reimbursement of expenses of Professionals
under this Plan or under sections 330, 331, 363, 503(b), 1103 and 1129(c)(9) of
the Bankruptcy Code, which shall be payable by the Debtors only upon allowance
thereof pursuant to the order of the Bankruptcy Court, provided, however, that
the fees and expenses of the Reorganized Debtors, incurred after the Effective
Date, including counsel fees, may be paid by the Reorganized Debtors in the
ordinary course of business and shall not be subject to the approval of the
Bankruptcy Court;     (j)   issue injunctions, enter and implement other orders,
or take such other actions as may be necessary or appropriate to restrain
interference by any entity with consummation, implementation or enforcement of
this Plan or the Confirmation Order;     (k)   hear and determine causes of
action by or on behalf of the Debtors or the Reorganized Debtors;     (1)   hear
and determine matters concerning state, local and federal taxes in accordance
with sections 346, 505 and 1146 of the Bankruptcy Code;     (m)   enter and
implement such orders as are necessary or appropriate if the Confirmation Order
is for any reason or in any respect modified, stayed, reversed, revoked or
vacated, or if distributions pursuant to this Plan are enjoined or stayed;    
(n)   determine any other matters that may arise in connection with or relate to
this Plan, the Disclosure Statement, the Confirmation Order or any

39



--------------------------------------------------------------------------------



 



      contract, instrument, release, or other agreement, or document created in
connection with this Plan, the Disclosure Statement or the Confirmation Order;  
  (o)   enforce all orders, judgments, injunctions, releases, exculpations,
indemnifications and rulings entered in connection with the Chapter 11 Cases;  
  (p)   hear and determine all matters related to (i) the property of the
Estates from and after the Confirmation Date and (ii) the activities of the
Reorganized Debtors;     (q)   hear and determine disputes with respect to
compensation of the Reorganized Debtors’ professional advisors;     (r)   hear
and determine such other matters as may be provided in the Confirmation Order or
as may be authorized under the Bankruptcy Code; and     (s)   enter an order
closing the Chapter 11 Cases.

ARTICLE XII
MISCELLANEOUS PROVISIONS
     12.1. Surrender of Instruments. As a condition to participation under this
Plan the Holder of a note, debenture or other evidence of indebtedness of the
Debtors that desires to receive the property to be distributed on account of an
Allowed Claim based on such note, debenture or other evidence of indebtedness
shall surrender such note, debenture or other evidence of indebtedness to the
Debtors, or their designee (unless such Holder’s Claim will be Reinstated by
this Plan, in which case such surrender shall not be required), and shall
execute and deliver such other documents as are necessary to effectuate this
Plan; provided, however, that if a claimant is a Holder of an equity security,
note, debenture or other evidence of indebtedness for which no physical
certificate was issued to the Holder but which instead is held in book-entry
form pursuant to a global security held by DTC or other securities depositary or
custodian thereof, then such Holder shall be deemed to have surrendered such
Holder’s equity security, note, debenture or other evidence of indebtedness upon
surrender to Pliant of such global security by DTC or such other securities
depositary or custodian thereof. Except as otherwise provided in this section,
if no surrender of a security, note, debenture or other evidence of indebtedness
occurs and a claimant does not provide an affidavit and indemnification
agreement, in form and substance satisfactory to the Debtors, that such
security, note, debenture or other evidence of indebtedness was lost, then no
distribution may be made to any claimant whose Claim or Interest is based on
such security, note, debenture or other evidence of indebtedness thereof. The
Debtors shall make subsequent distributions only to the persons who surrender
the securities for exchange (or their assignees) and the record holders of such
securities shall be those holders of record as of the Effective Date. Except as
otherwise provided herein, the First Lien Notes Indenture, Second Lien Notes
Indenture, Senior Subordinated Notes Indenture, and the Series AA Registration
Rights Agreement, and the Stockholders Agreement shall be rendered void as of
the Effective Date.

40



--------------------------------------------------------------------------------



 



     12.2. Committees. Any appointment of a Representative Committee shall
terminate on the Effective Date.
     12.3. Post-Confirmation Date Retention of Professionals. Upon the Effective
Date, any requirement that professionals employed by the Reorganized Debtors
comply with sections 327 through 331 of the Bankruptcy Code in seeking retention
or compensation for services rendered after such date will terminate, and the
Reorganized Debtors will be authorized to employ and compensate professionals in
the ordinary course of business and without the need for Bankruptcy Court
approval.
     12.4. Bar Date for Certain Administrative Expense Claims. All applications
for final allowance of fees and expenses of professional persons employed by the
Debtors or any appointed Representative Committee pursuant to orders entered by
the Bankruptcy Court and on account of services rendered prior to the Effective
Date shall be filed with the Bankruptcy Court and served upon the Reorganized
Debtors’ counsel at the addresses set forth in section 12.15 of this Plan no
later than thirty (30) days after the Effective Date. Any such claim that is not
filed within this time period shall be discharged and forever barred. Objections
to any application for allowance of Administrative Expense Claims described in
this section 12.4 must be filed within thirty (30) days after the filing
thereof, as may be extended by the Bankruptcy Court upon request of the
Reorganized Debtors.
     12.5. Effectuating Documents and Further Transactions. Each of the Debtors
and the Reorganized Debtors is authorized to execute, deliver, file or record
such contracts, instruments, releases and other agreements or documents and take
such actions as may be necessary or appropriate to effectuate, implement and
further evidence the terms and conditions of this Plan and any notes or
securities issued pursuant to this Plan, including actions that the First Lien
Notes Indenture Trustee may reasonably request to further effect the terms of
this Plan.
     12.6. Compensation and Benefit Programs. Except as otherwise expressly
provided in Exhibit 12.6 hereto, to be filed with the Plan Supplement, the
Reorganized Debtors shall continue to perform their obligations under all
employment and severance contracts and policies, and all compensation and
benefit plans, policies and programs of the Debtors applicable to their
employees, retirees and non-employee directors and the employees and retirees of
their subsidiaries, including, without limitation, all savings plans, retirement
plans, healthcare plans, disability plans, severance benefit plans, incentive
plans, life and accidental death and dismemberment insurance plans. Any one of
the Reorganized Debtors may, prior to the Effective Date, enter into employment
agreements with employees that become effective on or prior to the Effective
Date and survive consummation of this Plan, which employment agreements shall be
in form and substance reasonably acceptable to the Ad Hoc Committee of First
Lien Noteholders. Any such agreements will be annexed to the Plan Supplement or
otherwise filed with the Bankruptcy Court. In addition, on the Effective Date,
Reorganized Pliant shall perform its obligations under the success bonus plan as
set forth in section 5.13 of this Plan.

41



--------------------------------------------------------------------------------



 



     12.7. Corporate Action. Prior to, on, or after the Effective Date (as
appropriate), all matters expressly provided for under this Plan that would
otherwise require approval of the shareholders or directors of one (1) or more
of the Debtors or the Reorganized Debtors shall be deemed to have occurred and
shall be in effect prior to, on, or after the Effective Date (as appropriate)
pursuant to the applicable general corporation law of the states in which the
Debtors or the Reorganized Debtors are incorporated without any requirement of
further action by the shareholders or directors of the Debtors or the
Reorganized Debtors.
     12.8. Exemption from Transfer Taxes. Pursuant to section 1146(a) of the
Bankruptcy Code, (a) the issuance, transfer or exchange of notes or equity
securities under this Plan; (b) the creation of any mortgage, deed of trust,
lien, pledge or other security interest; (c) the making or assignment of any
lease or sublease; or (d) the making or delivery of any deed or other instrument
of transfer under this Plan, including, without limitation, merger agreements,
agreements of consolidation, restructuring, disposition, liquidation or
dissolution, deeds, bills of sale, and transfers of tangible property, will not
be subject to any stamp tax or other similar tax.
     12.9. Payment of Statutory Fees. All fees payable pursuant to section 1930
of title 28 of the United States Code, as determined by the Bankruptcy Court at
the Confirmation Hearing, shall be paid on the Effective Date.
     12.10. Amendment or Modification of this Plan. Subject to section 1127 of
the Bankruptcy Code and, to the extent applicable, sections 1122, 1123 and 1125
of the Bankruptcy Code, the Debtors, with the consent of the Ad Hoc Committee of
First Lien Noteholders, which consent shall not be unreasonably withheld, may,
alter, amend or modify this Plan or the Exhibits at any time prior to or after
the Confirmation Date but prior to the substantial consummation of this Plan. A
Holder of a Claim or Interest that has accepted this Plan shall be deemed to
have accepted this Plan, as altered, amended or modified, if the proposed
alteration, amendment or modification does not materially and adversely change
the treatment of the Claim or Interest of such Holder.
     12.11. Severability of Plan Provisions. If, prior to the Confirmation Date,
any term or provision of this Plan is determined by the Bankruptcy Court to be
invalid, void or unenforceable, the Bankruptcy Court will have the power to
alter and interpret such term or provision to make it valid or enforceable to
the maximum extent practicable, consistent with the original purpose of the term
or provision held to be invalid, void or unenforceable, and such term or
provision will then be applicable as altered or interpreted. Notwithstanding any
such holding, alteration or interpretation, the remainder of the terms and
provisions of this Plan will remain in full force and effect and will in no way
be affected, Impaired or invalidated by such holding, alteration, or
interpretation. The Confirmation Order will constitute a judicial determination
and will provide that each term and provision of this Plan, as it may have been
altered or interpreted in accordance with the foregoing, is valid and
enforceable pursuant to its terms.
     12.12. Successors and Assigns. This Plan shall be binding upon and inure to
the benefit of the Debtors, and their respective successors and assigns,
including, without limitation, the Reorganized Debtors. The rights, benefits and
obligations of any entity named or referred to in this Plan shall be binding on,
and shall inure to the benefit of, any heir, executor, administrator, successor
or assign of such entity.

42



--------------------------------------------------------------------------------



 



     12.13. Revocation, Withdrawal or Non-Consummation. The Debtors reserve the
right to revoke or withdraw this Plan as to any or all of the Debtors prior to
the Confirmation Date and to file subsequent plans of reorganization. If the
Debtors revoke or withdraw this Plan as to any or all of the Debtors, or if
confirmation or consummation as to any or all of the Debtors does not occur,
then, with respect to such Debtors, (a) this Plan shall be null and void in all
respects, (b) any settlement or compromise embodied in this Plan (including the
fixing or limiting to an amount certain any Claim or Interest or Class of Claims
or Interests), assumption or rejection of executory contracts or leases affected
by this Plan, and any document or agreement executed pursuant to this Plan shall
be deemed null and void and (c) nothing contained in this Plan shall
(i) constitute a waiver or release of any Claims by or against, or any Interests
in, such Debtors or any other Person, (ii) prejudice in any manner the rights of
such Debtors or any other Person or (iii) constitute an admission of any sort by
the Debtors or any other Person. Notwithstanding anything to the contrary
contained herein, prior to termination of the Lockup Agreement, the Debtors
shall not seek to withdraw or revoke the Plan without the consent of the Ad Hoc
Committee of First Lien Noteholders, which consent shall not be unreasonably
withheld.
     12.14. Notice. All notices, requests and demands to or upon the Debtors or
the Reorganized Debtors to be effective shall be in writing and, unless
otherwise expressly provided herein, shall be deemed to have been duly given or
made when actually delivered or, in the case of notice by facsimile
transmission, when received and telephonically confirmed, addressed as follows:
PLIANT CORPORATION
1475 Woodfield Road
Suite 700
Schaumburg, IL 60173
Telephone: (847) 969-3319
Facsimile: (847) 969-3338
Attn: Stephen T. Auburn
with a copy to:
SIDLEY AUSTIN LLP
One South Dearborn Street
Chicago, Illinois 60603
Telephone: (312) 853-7000
Facsimile: (312) 853-7036
Attn: Larry J. Nyhan
-and-
YOUNG CONAWAY STARGATT & TAYLOR, LLP
The Brandywine Building
1000 West Street, 17th Floor
P.O. Box 391
Wilmington, Delaware 19899-0391
Telephone: (302) 571-6600

43



--------------------------------------------------------------------------------



 



Facsimile: (302) 571-1253
Attn: Robert S. Brady
Proposed Counsel to Debtors and
Debtors-in-Possession
     12.15. Governing Law. Except to the extent that the Bankruptcy Code, the
Bankruptcy Rules or other federal law is applicable, or to the extent that an
exhibit or schedule to this Plan, the First Lien Notes Indenture, the Second
Lien Notes Indenture or the Senior Subordinated Notes Indentures provide
otherwise, the rights and obligations arising under this Plan shall be governed
by, and construed and enforced in accordance with the laws of the State of
Delaware, without giving effect to the principles of conflicts of law of such
jurisdiction.
     12.16. Tax Reporting and Compliance. The Reorganized Debtors are hereby
authorized, on behalf of each of the Debtors, to request an expedited
determination under section 505 of the Bankruptcy Code of the tax liability of
the Debtors for all taxable periods ending after the Petition Date through, and
including, the Effective Date.
     12.17. Exhibits. All Exhibits to this Plan are incorporated and are apart
of this Plan as if set forth in full herein.
     12.18. Filing of Additional Documents. On or before substantial
consummation of this Plan, the Reorganized Debtors and the Debtors shall File
such agreements and other documents as may be necessary or appropriate to
effectuate and further evidence the terms and conditions of this Plan.
     12.19. Reservation of Rights. Except as expressly set forth herein, this
Plan shall have no force and effect unless the Bankruptcy Court has entered the
Confirmation Order. The filing of this Plan, any statement or provision
contained in this Plan, or the taking of any action by the Debtors with respect
to this Plan shall not be and shall not be deemed to be an admission or waiver
of any rights of the Debtors with respect to the Holders of Claims and
Interests.
     12.20. Disputes Concerning Canadian Claims against and Interests in
Canadian Debtors. All disputes involving the rights of a Canadian entity that is
(i) the Holder of a Claim against or an Interest in a Canadian Debtor and
(ii) not subject to the personal jurisdiction of the Bankruptcy Court will be
determined by the Bankruptcy Court without prejudice to such entity’s right to
seek to have such dispute heard instead by the Canadian Court. Notwithstanding
the foregoing, all such Canadian entities will be bound by the terms and
provisions of this Plan.

44



--------------------------------------------------------------------------------



 



                  Dated:   Wilmington, Delaware   Respectfully submitted,    
 
  February 11, 2009                     PLIANT CORPORATION    
 
                        (for itself and on behalf of the Affiliate Debtors, as
Debtors and Debtors-in-Possession)    
 
               
 
      By:        
 
         
 
Stephen T. Auburn    
 
          Vice President and General Counsel    
 
                        SIDLEY AUSTIN LLP             Larry J. Nyhan            
Jessica C.K. Boelter             Alex R. Rovira             Kerriann S. Mills  
          One South Dearborn Street             Chicago, Illinois 60603        
    Telephone: (312) 853-7000             Facsimile: (312) 853-7036    
 
                        -and-    
 
                        YOUNG CONAWAY STARGATT & TAYLOR, LLP             Robert
S. Brady (No. 2847)             Edmon L. Morton (No. 3856)             Kenneth
J. Enos (No. 4544)             The Brandywine Building             1000 West
Street, 17th Floor             P.O. Box 391             Wilmington, Delaware
19899-0391             Telephone: (302) 571-6600             Facsimile:
(302) 571-1253    
 
        Proposed Counsel to the Debtors and Debtors-in- Possession    

45



--------------------------------------------------------------------------------



 



EXHIBIT 3.2 (g)
INTERCOMPANY CLAIMS THAT WILL NOT BE REINSTATED
To be filed with the Plan Supplement.

46



--------------------------------------------------------------------------------



 



EXHIBIT 5.2 (b)
REORGANIZED PLIANT SHAREHOLDERS AGREEMENT
Draft to be filed no later than 3 business days prior to the objection deadline
set with respect to
the Disclosure Statement.

47



--------------------------------------------------------------------------------



 



EXHIBIT 5.2 (c)
NEW WARRANT AGREEMENT
Draft to be filed no later than 3 business days prior to the objection deadline
set with respect to
the Disclosure Statement.

48



--------------------------------------------------------------------------------



 



EXHIBIT 5.4 (a)(1)
CERTIFICATE OF INCORPORATION OF REORGANIZED PLIANT
Draft to be filed no later than 3 business days prior to the objection deadline
set with respect to
the Disclosure Statement.

49



--------------------------------------------------------------------------------



 



EXHIBIT 5.2 (a)(2)
BY-LAWS OF REORGANIZED PLIANT
Draft to be filed no later than 3 business days prior to the objection deadline
set with respect to
the Disclosure Statement.

50



--------------------------------------------------------------------------------



 



EXHIBIT 5.4 (b)
DIRECTORS AND OFFICERS OF REORGANIZED PLIANT AND OTHER
REORGANIZED DEBTORS
To be filed with the Plan Supplement.

51



--------------------------------------------------------------------------------



 



EXHIBIT 5.9
MANAGEMENT EQUITY INCENTIVE PLAN
Draft to be filed no later than 3 business days prior to the objection deadline
set with respect to
the Disclosure Statement.

52



--------------------------------------------------------------------------------



 



EXHIBIT 5.13
SUCCESS BONUS SUMMARY AND SUCCESS BONUS PLAN TERM SHEET
Success Bonus Summary Attached.
Draft Success Bonus Plan Term Sheet to be filed no later than 3 business days
prior to the
objection deadline set with respect to the Disclosure Statement.

53



--------------------------------------------------------------------------------



 



() [c49357bc49357z0035.gif]

Participants Included in Bonus Plan

Executive            Title 2008 Salary (S) 1 Percent of            Target Bonus
($) Base Salary Harold Bevis            Chief Executive Officer 700,000 100%
700,000 Dave Corey            Chief Operating Officer 414,356 60% 248,614 Tom
Spielberger            Chief Financial Officer 320,000 60% 192,000 Steve
Auburn            VP, General Counsel 253,688 50% 126,844 Jim
Kingsley            SVP, Business Development 240,875 50% 120,438 Total
$1,387,896

 



--------------------------------------------------------------------------------



 



() [c49357bc49357z0036.gif]

Summary of Suggested Emergence Bonus (1) If confirmation occurs after
December 31, 2009, then any emergence bonus payment-will be credited against any
2009 operating bonus to be paid (2) Any payments on account of the Financial
Performance Target can be taken into consideration by a new board of directors
in determining the ultimate amount to be paid under any 2009 operating bonus
plan (1)

 



--------------------------------------------------------------------------------



 



EXHIBIT 7.1
REJECTED EXECUTORY CONTRACTS
To be filed with the Plan Supplement.

54



--------------------------------------------------------------------------------



 



EXHIBIT 12.6
DISCONTINUED COMPENSATION AND BENEFITS PROGRAMS
To be filed with the Plan Supplement.

55



--------------------------------------------------------------------------------



 



EXHIBIT B
JOINDER
     This Joinder to the Restructuring & Lockup Agreement, dated as of
February 10, 2009, by and among Pliant Corporation and the Consenting Holders
signatory thereto (the “Agreement”), is executed and delivered by
[                    ] (the “Joining Party”) as of [                    ], 2009.
Each capitalized term used herein but not otherwise defined shall have the
meaning set forth in the Agreement.
     1. Agreement to be Bound. The Joining Party hereby agrees to be bound by
all of the terms of the Agreement, attached to this Joinder as Annex I (as the
same may be hereafter amended, restated or otherwise modified from time to
time). The Joining Party shall hereafter be deemed to be a “Consenting Holder”
and a “Party” for all purposes under the Agreement.
     2. Representations and Warranties. With respect to the aggregate principal
amount of First Lien Notes set forth below its name on the signature page hereof
and all related claims, rights and causes of action arising out of or in
connection with or otherwise relating to such Notes, the Joining Party hereby
makes the representations and warranties of the Consenting Holders set forth in
the Agreement to each other Party to the Agreement.
     3. Governing Law. This Joinder shall be governed by and construed in
accordance with the internal laws of the State of New York, without regard to
any conflicts of law provisions which would require the application of the law
of any other jurisdiction.
* * * * *
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

B-1



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Joining Party has caused this Joinder to be
executed as of the date first written above.
[CONSENTING HOLDER]

         
By:
       
 
 
 
   
Name:
       
 
 
 
   
Title:
       
 
 
 
   

Principal Amount of First Lien Notes Held

                                   Security   Amount  
11.85% Senior Secured Notes
       
11.35% Senior Secured Discount Notes
       

Notice Address:

               
 
             
 
             
Fax:
       
 
 
 
   
Attention:
       
 
 
 
   
 
        With a copy to:    
 
             
 
             
 
             
Fax:
       
 
 
 
   
Attention:
       
 
 
 
   

              Acknowledged:
 
            PLIANT CORPORATION
 
       
 
  By:    
 
       
 
       
 
  Name:    
 
       
 
       
 
  Title:    
 
       

B-2